Exhibit 10.13

 

Execution Copy

 

AMENDED AND RESTATED

 

GLOBAL MASTER SERVICES AGREEMENT

 

BETWEEN

 

 

COORS BREWING COMPANY

 

 

and

 

 

EDS INFORMATION SERVICES, L.L.C.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS

 

 

1.1 Certain Definitions

 

 

1.2 Other Definitions

 

Article 2 TERM

 

 

2.1 Term

 

 

2.2 Renewal Term

 

Article 3 SERVICES

 

 

3.1 General

 

 

3.2 Resources

 

 

3.3 Local Country Agreements

 

 

3.4 Other Recipients of Services

 

 

3.5 Migration of Service Locations

 

 

[*****]

 

 

3.7 EDS Services to Others

 

 

3.8 Transition Services

 

Article 4 SERVICE LEVELS

 

 

4.1 Initial Service Levels

 

 

4.2 Review of Service Levels

 

 

4.3 Measurement and Monitoring Tools

 

 

4.4 Failure to Meet Service Levels

 

 

4.5 Additional Performance Requirements

 

Article 5 TRANSFERS OF EQUIPMENT, FACILITIES AND THIRD PARTY CONTRACTS

 

 

5.1 Transfer of Equipment

 

 

5.2 Golden Data Center and Equipment

 

 

5.3 Third Party Contracts

 

Article 6 PERSONNEL

 

 

6.1 Terms of Employment; [*****]

 

 

6.2 Key Transferred Employees

 

 

6.3 Key EDS Positions

 

 

6.4 Removal of EDS Employees from Coors Account

 

 

6.5 Excessive Turnover

 

 

6.6 No Employment Offers

 

 

6.7 Security

 

 

6.8 Safety

 

Article 7 INTELLECTUAL PROPERTY RIGHTS AND OBLIGATIONS

 

 

7.1 Coors Software

 

 

7.2 EDS Software

 

 

7.3 Third Party Software

 

 

7.4 Other Intellectual Property

 

 

7.5 Residual Rights

 

 

7.6 Non-Infringement

 

 

i

--------------------------------------------------------------------------------


 

 

7.7 Disabling Code

 

 

7.8 [*****]

 

Article 8 CONFIDENTIALITY

 

 

8.1 Definitions

 

 

8.2 Rights, Restrictions and Obligations of the Receiving Party

 

 

8.3 Return/Destruction of Confidential Information

 

 

8.4 Nondisclosure Agreements

 

 

8.5 Privacy Laws

 

Article 9 CONTRACT MANAGEMENT

 

 

9.1 Project Executives

 

 

9.2 Steering Committee

 

 

9.3 Use of Coors Facilities

 

 

9.4 Coors Office Space at Data Center

 

 

9.5 Meetings

 

 

9.6 Reports

 

 

9.7 Procedures Manual

 

 

9.8 Technical Change Control

 

 

9.9 Contract Change Control

 

 

9.10 [*****]

 

 

9.11 Subcontracting

 

Article 10 AUDITS

 

 

10.1 Audit Rights

 

 

10.2 Payments

 

 

10.3 EDS and External Audits

 

 

10.4 Survival

 

Article 11 INSURANCE; RISK OF LOSS

 

 

11.1 Required Insurance Coverages

 

 

11.2 General Insurance Provisions

 

 

11.3 Risk of Loss

 

Article 12 CHARGES

 

 

12.1 Charges in Exhibit C

 

 

12.2 Managed and Pass-Through Expenses

 

 

12.3 Taxes

 

 

12.4 Charges Pursuant to Change Control Procedures

 

 

12.5 Significant Events

 

 

12.6 Recordkeeping

 

 

12.7 Coors Payment

 

 

12.8 Hyperinflation Protection

 

 

12.9 Gainsharing

 

 

12.10 Monthly Current Asset Payments.

 

Article 13 INVOICING AND PAYMENT

 

 

13.1 Invoices

 

 

13.2 Payment; Late Charges

 

 

13.3 Proration

 

 

13.4 Refunds

 

 

13.5 [*****]

 

 

ii

--------------------------------------------------------------------------------


 

Article 14 CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

14.1 Mutual Representations and Warranties

 

 

14.2 Coors Representations and Warranties

 

 

14.3 EDS Representations and Warranties

 

 

14.4 Mutual Covenants

 

 

14.5 EDS Covenants

 

Article 15 INDEMNIFICATION

 

 

15.1 [*****]

 

 

15.2 [*****]

 

 

15.3 [*****]

 

 

15.4 [*****]

 

 

15.5 [*****]

 

Article 16 LIMITATIONS ON LIABILITY

 

 

16.1 General Intent

 

 

16.2 [*****]

 

 

16.3 [*****]

 

 

16.4 Force Majeure

 

 

16.5 [*****]

 

 

16.6 [*****]

 

Article 17 TERMINATION

 

 

17.1 [*****]

 

 

17.2 [*****]

 

 

17.3 [*****]

 

 

17.4 [*****]

 

 

17.5 [*****]

 

 

17.6 Extension of Expiration/Termination Effective Date

 

 

17.7 Effect of Termination

 

 

17.8 Expiration/Termination Assistance

 

 

17.9 Purchase of Equipment

 

 

17.10 EDS Software License

 

 

17.11 Third Party Contracts

 

 

17.12 Offers to EDS Employees

 

 

17.13 Return of Confidential Information

 

Article 18 DISPUTE RESOLUTION

 

 

18.1 General

 

 

18.2 Informal Dispute Resolution

 

 

18.3 Arbitration

 

 

18.4 Continued Performance

 

 

18.5 Applicable Law

 

 

18.6 Jurisdiction and Venue

 

 

18.7 Fees and Costs

 

 

18.8 Remedies

 

Article 19 MISCELLANEOUS

 

 

19.1 Interpretation

 

 

19.2 Binding Nature and Assignment

 

 

19.3 Expenses

 

 

iii

--------------------------------------------------------------------------------


 

 

19.4 Amendment and Waiver

 

 

19.5 Further Assurances

 

 

19.6 Publicity

 

 

19.7 Severability

 

 

19.8 Entire Agreement

 

 

19.9 Notices

 

 

19.10 Survival

 

 

19.11 Independent Contractor

 

 

19.12 No Third Party Beneficiaries

 

 

19.13 Export Control

 

 

19.14 Counterparts

 

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

[*****]

 

Schedules

 

[*****]

 

v

--------------------------------------------------------------------------------


 

[*****]

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GLOBAL MASTER SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED GLOBAL MASTER SERVICES AGREEMENT, effective as of
January 1, 2004, is entered into between Coors Brewing Company, a Colorado
corporation (“Coors”), and EDS Information Services, L.L.C., a Delaware limited
liability company (“EDS”), and amends and restates that certain Master Services
Agreement, dated as of the Commencement Date (as defined below), between Coors
and EDS (the “Original Agreement”).

 

BACKGROUND

 

A.                                   Coors and its Affiliates (as defined below)
are in the business of manufacturing, distributing and selling beer and other
malt-based and alcoholic beverages.  EDS is an independent systems consulting
firm which offers systems integration, network and systems operations, data
center management, applications development, field services, and management
consulting.

 

B.                                     Coors desires to obtain from EDS, and EDS
desires to provide to Coors, certain information technology services, all
subject to and in accordance with the provisions of this Agreement (as defined
herein).

 

C.                                     Coors and EDS now desire to amend and
restate the Original Agreement in order to (i) provide for the provision of
certain information technology services to CBL (as defined below),
(ii) facilitate the future provision of information technology services by EDS
to other Coors Affiliates in countries outside of the United States of America,
if EDS and Coors mutually agree to such an arrangement in the future, and
(iii) revise certain other provisions of the Original Agreement, in each case as
further provided in this Agreement (as defined below).

 

AGREEMENT

 

Coors and EDS hereby agree as follows:

 

Article 1

DEFINITIONS

 

1.1                                 Certain Definitions

 

In this Agreement, the following terms shall have the indicated meanings:

 

(a)                                  “Affiliate” means, with respect to any
specified person or entity, any other person or entity that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by, or
is under common Control with, the specified person or entity.

 

(b)                                 “Agreement” means this Amended and Restated
Global Master Services Agreement, all Local Country Agreements and all
Schedules.  For purposes of clarity, the Parties

 

1

--------------------------------------------------------------------------------


 

acknowledge that the term “Agreement” specifically excludes [*****]

 

(c)                                  “Amendment Effective Date” means January 1,
2004.

 

(d)                                 “Applications Software” means those programs
and programming (including the supporting documentation and media) that perform
in the conduct of the Services specific user related data processing and
telecommunications tasks.

 

(e)                                  “Assigned Contracts” has the meaning given
in Section 5.3(a)(i).

 

(f)                                    “Benchmarker” has the meaning given in
Section 9.10(c).

 

(g)                                 “Business Day” means any day other than a
Saturday, Sunday, December 26 or legal holiday in the State of Colorado.

 

(h)                                 “CBL” means Coors Brewers Limited, a company
organized under the laws of England and Wales.

 

(i)                                     “CBL Monthly Current Asset Payment” has
the meaning given in Section 12.10(b).

 

(j)                                     “CBL Transferred Equipment” has the
meaning given in Section 5.1(c).

 

(k)                                  “CBL Transition Plan” has the meaning given
in Section 3.8(b).

 

(l)                                     “CBL Transition Services” has the
meaning given in Section 3.8(b).

 

(m)                               “Change Control Procedures” has the meaning
given in Section 9.9(a).

 

(n)                                 “Commencement Date” means August 1, 2001.

 

(o)                                 “Confidential Information” has the meaning
given in Section 8.1.

 

(p)                                 “Confidential Materials” has the meaning
given in Section 8.1.

 

(q)           [*****]

 

(r)                                    “Coors Applications Software” means
Applications Software owned by Coors or its Affiliates (specifically excluding
Third Party Software) and used to provide the Services. [*****]

 

2

--------------------------------------------------------------------------------


 

(s)                                  “Coors Competitor” means any person or
entity whom directly or indirectly, at any time during the Term, has as its
primary business the manufacturing and/or distribution of beer and other
malt-based or alcoholic beverages, and any Affiliate of such person or entity.

 

(t)                                    “Coors Data” means [*****]

 

(u)                                 “Coors Monthly Current Asset Payment” has
the meaning given in Section 12.10(a).

 

(v)                                 [*****]

 

(w)                               “Coors Software” means Coors Systems Software
and Coors Applications Software.

 

(x)                                   “Coors Systems Software” means Systems
Software owned by a Coors Recipient or its Affiliates (specifically excluding
Third Party Software) and used to provide the Services.  [*****]

 

(y)                                 “Coors Transferred Equipment” has the
meaning given in Section 5.1(a).

 

(z)                                   “Coors Transition Plan” shall have the
meaning given in Section 3.8(a).

 

(aa)                            “Coors Transition Services” shall have the
meaning given in Section 3.8(a).

 

(bb)                          “Critical Service Level” has the meaning given in
Section 1 of Exhibit B.

 

3

--------------------------------------------------------------------------------


 

(cc)                            “Data Center” means (i) the Golden Data Center
and (ii) subject to Coors written consent as provided in Section 3.5, any other
data center which any EDS Provider uses to provide any Services.

 

(dd)                          “Disaster Recovery Plan” means: (i) with respect
to Coors, the disaster recovery plan applicable to Coors, as it exists on the
Commencement Date and is modified or replaced thereafter in accordance with the
Change Control Procedures; (ii) with respect to CBL, the disaster recovery plan
applicable to CBL, as it exists on the Amendment Effective Date and is modified
or replaced thereafter in accordance with the Change Control Procedures; and
(iii) any enterprise disaster recovery plan applicable to both CBL and Coors
developed following the Amendment Effective Date in accordance with the Change
Control Procedures.

 

(ee)                            “Dispute Resolution Committee” has the meaning
given in Section 18.2(a).

 

(ff)                                “EDS Applications Software” means
Applications Software owned by any EDS Provider or EDS Affiliate [*****] and
used to provide the Services.

 

(gg)                          “EDS Personnel” means employees of EDS Providers
or their Affiliates, or EDS Subcontractors assigned to perform Services.

 

(hh)         [*****]

 

(ii)                                  “EDS Systems Software” means Systems
Software owned by EDS Providers or their Affiliates (specifically excluding
Third Party Software) and used to provide the Services.

 

(jj)                                  “EDS Software” means EDS Applications
Software and EDS Systems Software.

 

(kk)                            “EDS Subcontractor” means any contractor or
subcontractor of an EDS Provider or an Affiliate of an EDS Provider (including,
without limitation, individuals engaged as independent contractors) used by an
EDS Provider to provide any Services.

 

(ll)                                  “EDS-UK” shall mean Electronic Data
Systems Limited.

 

(mm)                      “Effective Date” shall mean:  (i) with respect to this
Amended and Restated Global Master Services Agreement, the Commencement Date;
(ii) with respect to the

 

4

--------------------------------------------------------------------------------


 

Local Country Agreement between CBL and EDS-UK, the Amendment Effective Date;
and (iii) with respect to any other Local Country Agreement, such Local Country
Agreement’s Local Country Agreement Effective Date.  References to an
“applicable Effective Date,” “an Effective Date applicable it,” or words of
similar import shall be construed as referencing the Effective Date of the
particular agreement (either this Amended and Restated Global Master Services
Agreement or a Local Country Agreement, as applicable) to which the entity or
entities referenced is/are a party/parties.

 

(nn)                          “Environmental Laws” means any Federal, state,
local or foreign law, order, regulation, ordinance, code, policy or rule of
common law and any judicial or administrative interpretation thereof as of the
Commencement Date and as may be amended or modified after the Commencement Date,
including, without limitation, any judicial or administrative order, consent
decree, or judgment, relating to the environment, health or safety.

 

(oo)         [*****]

 

(pp)                          “Force Majeure Events” has the meaning given in
Section 16.4.

 

(qq)                          “Golden Data Center” means the real property and
improvements commonly known as 1819 Denver West Drive, Golden, Colorado.

 

(rr)                                “Golden Data Center Lease” means the Denver
West Office Building Lease between Denver West Office Building No. 26 Venture,
as Landlord, and Coors, as Tenant, dated February 1, 1994.

 

(ss)                            “Hazardous Substance” means (i) any petroleum or
petroleum products or fractions thereof, radioactive materials, friable
asbestos, urea formaldehyde, foam insulation, radon gas and transformers or
other equipment that contains dielectric fluid containing polychlorinated
biphenyls, and (ii) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “extremely hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “universal hazardous wastes,” “toxic
substances,” “toxic pollutants,” or words of similar import under any applicable
Environmental Law; and (iii) any natural or artificial substance (whether in the
form of a solid, liquid, gas, or vapour) the presence of which (whether alone or
in combination with any other substance) gives rise to a risk of causing harm to
human health or causing damage to the environment.

 

(tt)                                [*****]

 

(uu)                          “Key EDS Positions” has the meaning given in
Section 6.3.

 

5

--------------------------------------------------------------------------------


 

(vv)                          “Key Transferred Employees” has the meaning given
in Section 6.2.

 

(ww)                      “Local Country Agreement” means an agreement
(including any Schedules thereto) between an EDS Provider (other than EDS) and a
Coors Recipient (other than Coors), pursuant to which such EDS Provider agrees
to provide Services to such Coors Recipient in accordance with terms set forth
in this Agreement.

 

(xx)                              “Local Country Agreement Effective Date”
means, with respect to each Local Country Agreement, the date designated therein
as the effective date.

 

(yy)                          “Local Country Agreement Term” has the meaning
given in Section 2.1.

 

(zz)                              “Local Country Asset Transfer Agreement” means
an agreement between a Coors Recipient and its corresponding EDS Provider who
are parties to a Local Country Agreement pursuant to which the Coors Recipient
transfers certain assets to the EDS Provider.

 

(aaa)                      “Local Country Assigned Contracts” has the meaning
given in Section 5.3(b)(i).

 

(bbb)                   “Local Country Employee Transition Agreement” has the
meaning given in Section 6.1(b).

 

(ccc)                      “Losses” means all losses, liabilities, damages and
claims, and all related costs and expenses (including any and all reasonable
legal fees and reasonable costs of investigation, litigation, settlement,
judgment, appeal, interest and penalties) incurred by an indemnified party
hereunder in connection with an indemnified claim.

 

(ddd)                   “Managed Expenses” means [*****]

 

(eee)                      “Monthly Current Asset Payments” [*****]

 

(fff)                            “Parties” means Coors and EDS, and “Party”
means either one of them.

 

(ggg)                   “Pass-Through Expenses” [*****]

 

(hhh)                   “Privacy Laws” has the meaning given in Section 8.5.

 

(iii)                               “Procedures Manual” has the meaning given in
Section 9.7(a).

 

6

--------------------------------------------------------------------------------


 

(jjj)                               “Project” has the meaning given in
Section 1.2.21 of Exhibit A.

 

(kkk)                      “Project Executive” has the meaning given in
Section 9.1.

 

(lll)                               “Retention Bonus” has the meaning given in
Section 6.2(c).

 

(mmm)             “Schedules” means, with respect to this Agreement, any
schedule, exhibit, agreement or other document either (i) attached to this
Agreement, (ii) executed by the Parties concurrently with the Original Agreement
or any Local Country Agreement, or (iii) executed by the Parties at any time
after any Effective Date, if such document states that it is a Schedule to this
Agreement.  Notwithstanding the foregoing, “Schedules” shall not include any
Local Country Asset Transfer Agreement and any Local Country Employee Transition
Agreement.  For ease of reference, Schedules attached to this Agreement that are
applicable to a particular Local Country Agreement are labeled in the following
formats:  “Schedule X.X(x) (LCA — [name of country])” or “Exhibit X(LCA- [name
of country])”.  When referring to a Schedule applicable to Local Country
Agreements in the generic sense in this Agreement, the reference may be simply
to a “Schedule X.X (LCA),” or “Exhibit X(LCA)”.

 

(nnn)                   “Service Credit” has the meaning given in Section 1 of
Exhibit B.

 

(ooo)                   “Service Level “ has the meaning given in Section 1 of
Exhibit B.

 

(ppp)                   “Service Level Termination Event” has the meaning given
in Section 1 of Exhibit B.

 

(qqq)                   “Service Tower” has the meaning given in Section 1.3 of
Exhibit A.

 

(rrr)                            “Services” has the meaning given in
Section 3.1.

 

(sss)                      “Software” means Applications Software and Systems
Software.

 

(ttt)                            “Steering Committee” has the meaning given in
Section 9.2.

 

(uuu)                   “Systems Software” means [*****]

 

(vvv)                   “Tenancy Agreement” has the meaning given in Section
9.3(c).

 

(www)             “Term” has the meaning given in Sections 2.1 and 2.2.

 

(xxx)                         “Termination Assistance” has the meaning given in
Section 17.8(a).

 

7

--------------------------------------------------------------------------------


 

(yyy)                   “Third Party Applications Software” means Applications
Software licensed pursuant to a Third Party Applications Software License.

 

(zzz)                         “Third Party Applications Software Licenses”
means, [*****]

 

(aaaa)                “Third Party Consents” has the meaning given it in
Section 5.3(g).

 

(bbbb)            “Third Party Contracts” means, collectively, Third Party
Applications Software Licenses, Third Party Systems Software Licenses and Third
Party Service Contracts.

 

(cccc)                “Third Party Service Contracts” means, collectively,
[*****]

 

(dddd)            “Third Party Software” means, collectively, Third Party
Applications Software and Third Party Systems Software.

 

(eeee)                “Third Party Systems Software” means Systems Software
licensed pursuant to a Third Party Systems Software License.

 

(ffff)                        “Third Party Systems Software Licenses” means,
collectively, [*****]

 

8

--------------------------------------------------------------------------------


 

including in each case any associated maintenance, support, upgrade,
subscription and similar agreements.

 

(gggg)            “Transferred Employees” has the meaning given in Section 6.1.

 

(hhhh)            “Transferred Equipment” means the Coors Transferred Equipment,
the CBL Transferred Equipment, and any equipment transferred by any other Coors
Recipient to an EDS Provider in connection with the execution of a Local Country
Agreement.

 

(iiii)                            “U.K. Asset Transfer Agreement” means that
certain Asset Transfer Agreement, dated as of the Amendment Effective Date, by
and between CBL and EDS-UK, which agreement constitutes a Local Country Asset
Transfer Agreement.

 

(jjjj)                            “U.K. Employee Transition Agreement” means
that certain Employee Transition Agreement, dated as of the Amendment Effective
Date, by and between CBL and EDS-UK, which agreement constitutes a Local Country
Employee Transition Agreement.

 

(kkkk)                “Unidentified Third Party Contract” has the meaning given
in Section 5.3(h).

 

1.2                                 Other Definitions

 

Other terms used in this Agreement are defined where they first appear and have
the respective meanings there indicated.

 

Article 2

TERM

 

2.1                                 Term

 

The term of this Amended and Restated Global Master Services Agreement (the
“Term”) shall begin at 12:01 a.m. Colorado time on the Commencement Date and
shall end at 11:59 p.m. Colorado time on December 31, 2010, unless earlier
terminated or extended in accordance with the provisions hereof.  The term of
each Local Country Agreement (each a “Local Country Agreement Term”) shall begin
at 12:01 local time in the applicable country to which the Local Country
Agreement applies on the applicable Local Country Agreement Effective Date and
shall end on the last day of the Term, unless earlier terminated or extended in
accordance with the provisions hereof.

 

2.2                                 Renewal Term

 

[*****]  All of the terms of this Agreement shall continue to apply without
change during any extension period(s), and “the Term” as used in this

 

9

--------------------------------------------------------------------------------


 

Agreement shall refer to both the original Term (as described in Section 2.1
hereof) and any extension(s) thereof.

 

Article 3

SERVICES

 

3.1                                 General

 

(a)                      Except as set forth in Section 3.1(b), which applies to
Services provided pursuant to a Local Country Agreement, throughout the Term,
EDS shall provide and perform (i) the services, functions and responsibilities
described in this Agreement (including without limitation Exhibit A), as it may
be amended and supplemented from time to time pursuant to the Change Control
Procedures; (ii) the services, functions and responsibilities provided or
performed at any time during [*****] by the personnel who were displaced or
whose functions were displaced as a result of the Original Agreement (provided
that those services, functions and responsibilities were not discontinued by
Coors during [*****] with the intent that such discontinuation be permanent);
(iii) except as expressly provided otherwise in this Agreement, the services,
functions and responsibilities which, prior to the Commencement Date, are
documented as being funded by [*****]; and (iv) any services, functions or
responsibilities not specifically described in clauses (i), (ii) or (iii) but
that are inherent in or necessary for the proper provision and performance of
such services, functions and responsibilities.

 

(b)                     With respect to each Local Country Agreement, throughout
its applicable Local Country Agreement Term, the applicable EDS Provider which
is a party to such Local Country Agreement shall provide and perform: (i) the
services, functions and responsibilities described in this Agreement (including
without limitation Exhibit A) as being applicable to the Coors Recipient to
which such Local Country Agreement applies, as this Agreement may be amended and
supplemented from time to time pursuant to the Change Control Procedures; (ii) 
except as expressly provided otherwise in this Agreement, the services,
functions and responsibilities which, prior to the Local Country Agreement
Effective Date, are documented as being funded by [*****] and (iii) any
services, functions or responsibilities not specifically described in clauses
(i) or (ii) but that are inherent in or necessary for the proper provision and
performance of such services, functions and responsibilities.

 

(c)                      The services, functions and responsibilities described
in Sections 3.1(a) and (b) are referred to collectively as the “Services”. 
Pursuant to Section 9.9 (Contract Change Control), EDS shall be responsive to
the current and future information technology requirements of the Coors
Recipients.  The EDS Providers shall provide, and Coors Recipients shall
receive, the Services in accordance with all of the terms of this Agreement.

 

10

--------------------------------------------------------------------------------


 

3.2                                 Resources

 

Except as otherwise expressly provided in this Agreement, the EDS Providers
shall provide, [*****] all of the facilities, personnel, Equipment, Software,
services and other resources necessary to provide the Services.  Subject to the
approval rights granted to Coors (or any Coors Recipient) in this Agreement, the
EDS Providers shall maintain, expand, extend, upgrade and replace [*****] all
such resources (including, without limitation, any resources sold, transferred
or assigned to any EDS Provider pursuant to this Agreement) as necessary to
provide the Services.  No Coors Recipient shall remove or relocate from its
current location any Equipment, Software, and other resources owned or leased by
an EDS Provider (other than Equipment, Software and other resources that are
intended by their nature to be moved, such as laptop computer equipment and
PDAs) [*****], through which the applicable EDS Provider shall have notice of,
and shall perform, the relocation and/or removal of such Equipment, Software,
and other resources to the new location.

 

3.3                                 Local Country Agreements

 

(a)                                  Non-US Affiliates; Completion of Local
Country Agreements.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary, all Services provided pursuant to this Agreement
outside of the United States and used outside of the United States shall, unless
the Parties agree otherwise, be provided on a local basis by a non-US Affiliate
of EDS to a non-US Affiliate of Coors, pursuant to a Local Country Agreement
substantially in the form attached hereto as Exhibit H.

 

(ii)                                  Concurrently with the execution of a Local
Country Agreement, this Amended and Restated Global Master Services Agreement
shall be amended as mutually agreed by the Parties, including, without
limitation by amending the then-current Schedules hereto and by attaching
appropriate Schedules designated as being applicable to a particular Local
Country Agreement.  Such added Schedules shall be designated in the following
format: “Schedule X.X(x)(LCA-[name of country])” or “Exhibit X (LCA-[name of
country])”.

 

(iii)                               EDS, acting through the EDS Project
Executive (and his or her designees(s)), shall be responsible for the
administration of this Agreement on a day-to-day basis on behalf of all EDS
Providers and their Affiliates (including decisions, consents, notices,
acceptances and approvals) and only EDS, acting through the EDS Project
Executive (and his or her designees(s)) shall be authorized to act on behalf of
any EDS Provider to amend, modify, change, waive or discharge such EDS
Provider’s rights and obligations under this Agreement.

 

(iv)                              Coors, acting through the Coors Project
Executive (and his or her designees(s)) shall be responsible for the
administration of this Agreement on a day-to-day basis on behalf of all Coors
Recipients and their Affiliates (including decisions, consents, notices,
acceptances and approvals) and only Coors acting through the Coors Project
Executive (and his or her designees(s)) shall be authorized to act on behalf of
any Coors Recipient to amend, modify, change, waive or discharge such Coors
Recipient’s rights and obligations under this Agreement.

 

11

--------------------------------------------------------------------------------


 

(v)                                 [*****]

 

(b)                                 Unless the Local Country Agreement(s)
specifically provides otherwise, such Local Country Agreement(s) shall
reference, and be subject to, the terms and conditions of this Amended and
Restated Global Master Services Agreement and shall not be construed as altering
or superceding any of the terms of this Amended and Restated Global Master
Services Agreement as those terms apply to the EDS Providers and Coors
Recipients.

 

(c)                                  EDS shall cause each EDS Provider that is a
party to a Local Country Agreement to perform such EDS Provider’s
responsibilities, functions and obligations thereunder (including any
responsibilities, functions and obligations under this Amended and Restated
Global Master Services Agreement adopted pursuant thereto).  [*****]  Coors
shall cause each Coors Recipient that is a party to a Local Country Agreement to
perform such Coors Recipient’s responsibilities, functions and obligations
thereunder (including any responsibilities, functions and obligations under this
Amended and Restated Global Master Services Agreement adopted pursuant
thereto).  [*****]

 

3.4                                 Other Recipients of Services

 

Unless otherwise agreed by the Parties, each EDS Provider shall provide the
Services, throughout the Term (or Local Country Agreement Term, as applicable),
to its corresponding Coors Recipient, such Coors Recipient’s present and future
Affiliates located in the same country as such Coors Recipient, and such other
third parties as Coors may authorize from time to time in

 

12

--------------------------------------------------------------------------------


 

the ordinary course of business to receive Services.  The Coors Recipients
acknowledge and agree that the foregoing is not intended to permit the Coors
Recipients to resell or wholesale the Services to non-Affiliate third parties. 
The Coors Recipients and the EDS Providers shall each have all of the same
rights and obligations with respect to Services provided to Affiliates of Coors
Recipients and other authorized third parties as they do with respect to
Services provided to the Coors Recipients.  Except as otherwise provided in this
Agreement with respect to Coors Recipients, the EDS Providers are authorized to
deal exclusively with Coors in connection with any Services to be provided to
Coors’ Affiliates or other authorized third parties.  An EDS Provider’s
provision of the Services to entities that are not receiving the Services as of
the Local Country Agreement Effective Date of the Local Country Agreement to
which it is a party will be subject to Sections 9.9 (Change Control) and 12.4
(Changes Pursuant to Change Control).

 

3.5                                 Migration of Service Locations

 

(a)                      Except as set forth in Attachment A-12 to Exhibit A, ,
throughout the Term each applicable EDS Provider shall provide the Services to
its corresponding Coors Recipient from the locations from which each of such
Services is currently provided unless Coors approves the migration of such
Services to one or more other locations.

 

(b)                     Each migration of Services to another location shall be
conducted by the EDS Providers pursuant to a written migration plan prepared by
an EDS Provider and approved by the applicable Coors Recipient.  Each migration
plan shall describe in detail how the EDS Provider shall perform the migration
and any assumptions and dependencies relating to such EDS Provider’s performance
of such migration, including any obligations of any Coors Recipient.  [*****]
Unless otherwise expressly provided in this Agreement, the obligations of the
EDS Providers and Coors Recipients contained in this Agreement, including,
without limitation, the EDS Providers’ obligations to meet Service Levels, shall
continue to apply during and after each such migration.  [*****] Services to a
new platform and/or any change to or addition of Applications Software shall be
done pursuant to the Change Control Procedures.

 

3.6                                 No Exclusivity

 

Any Coors Recipient may obtain the Services during the Term from an EDS Provider
or, at Coors’ option exercised from time to time during the Term, a Coors
Recipient may obtain any or all of the Services from a third party or provide
them internally.  [*****]. No Coors Recipient shall have any obligation to
obtain from any EDS Provider any services which do not fall within the
definition

 

13

--------------------------------------------------------------------------------


 

of Services.  The EDS Providers and their Affiliates shall cooperate with the
Coors Recipients and their Affiliates and contractors to allow the proper
performance of any services (whether or not included within the definition of
Services) being provided internally by any Coors Recipient or a Coors Affiliate
or by any third party contractors.  Such cooperation shall include, without
limitation, providing access to any Services reasonably necessary for Coors
Recipients or their Affiliates or such contractors to perform their work, and
providing (subject to Section 14.5) such information regarding the operating
environment, system constraints and other operating parameters reasonably
necessary for the work performed by the Coors Recipients or their Affiliates or
such contractors to be compatible with the Services provided by the EDS
Providers.  Under no circumstances shall the EDS Providers or their Affiliates
be obligated to provide such third party contractors with access to, or use of,
any information of the EDS Providers’ or an EDS Affiliate’s other clients.

 

3.7                                 EDS Services to Others

 

Subject to the other provisions of this Agreement, including, without
limitation, Section 6.3(d) (Key EDS Positions), Article 7 (Intellectual Property
Rights) and Article 8 (Confidentiality), the EDS Providers shall have the right
to provide services (including services that are the same as or similar to the
Services) to third parties during the Term.

 

3.8                                 Transition Services

 

(a)                                  EDS shall complete the Services summarized
in the portion of Attachment A-12 to Exhibit A applicable to the transition of
certain Services for Coors (the “Coors Transition Services”) by the dates set
forth therein.  [*****] EDS shall deliver to Coors for review and comment a
draft of a plan (the “Coors Transition Plan”) describing in detail how EDS shall
perform the Coors Transition Services and any assumptions and dependencies
relating to EDS’ performance of the Coors Transition Services, including any
obligations of Coors.  The Coors Transition Plan shall describe the activities
EDS proposes to undertake in order to provide the Coors Transition Services. 
EDS shall incorporate any reasonable comments and suggestions made by Coors and
shall deliver a revised Coors Transition Plan [*****].  The final Coors
Transition Plan shall be subject to Coors’ approval.  [*****]  Unless otherwise
expressly provided in this Agreement, all of EDS’ obligations contained in this
Agreement, including, without limitation, the obligation to meet Service Levels,
shall continue to apply during implementation of the Coors Transition Plan. 
[*****]

 

(b)                                 EDS-UK shall complete the Services
summarized in the portion of Attachment A-12 to Exhibit A applicable to the
transition of certain Services for CBL (the “CBL Transition Services”) by the
dates set forth therein.  [*****] EDS-UK shall deliver to CBL for review and
comment a draft of a plan (the “CBL Transition Plan”) describing in detail how
EDS-UK shall perform the CBL Transition Services and any assumptions and
dependencies relating to EDS-UK’s performance of the CBL Transition Services,
including any obligations of CBL.  The CBL Transition Plan shall describe the
activities EDS-UK proposes to undertake in order to provide the CBL Transition
Services.

 

14

--------------------------------------------------------------------------------


 

EDS-UK shall incorporate any reasonable comments and suggestions made by CBL and
shall deliver a revised CBL Transition Plan [*****].  The final CBL Transition
Plan shall be subject to CBL’s approval.  [*****]  Unless otherwise expressly
provided in this Agreement, all of each EDS Provider’s obligations contained in
this Agreement, including, without limitation, the obligation to meet Service
Levels, shall continue to apply during implementation of the CBL Transition
Plan.  [*****]  CBL agrees that EDS-UK shall be approved to migrate the Help
Desk Services performed by EDS-UK on the Amendment Effective Date in
Burton-on-Trent, England to EDS-UK’s leveraged facility in New Zealand upon the
date that EDS-UK can demonstrate to CBL that EDS has achieved each of the
following Service Levels described in Exhibit B hereto for [*****] EDS’
migration of the Coors Help Desk Services to the leveraged facility in New
Zealand:  Level of Service for Average Speed to Answer, Average Speed to Answer,
First Call Resolution and Abandon Rate.

 

Article 4

SERVICE LEVELS

 

4.1                                 Initial Service Levels

 

Exhibit B establishes Service Levels for certain specified Services and
groupings of Services provided by EDS hereunder.  Each Exhibit B (LCA)
establishes Service Levels for certain specified Services and groupings of
Services provided by the applicable EDS Provider.  Except as otherwise provided
in Exhibit B (or an applicable Exhibit B (LCA)), with respect to each Service or
groupings of Services which has an associated Service Level, the EDS Provider to
which such Service Level applies shall provide such Service or groupings of
Services from the applicable Effective Date throughout the remainder of the Term
in a manner which meets or exceeds such associated Service Level with respect to
the Coors Recipient to which such Service Level applies.

 

4.2                                 Review of Service Levels

 

(a)                      At the following intervals the Parties shall jointly
review all then-applicable Service Levels (including any Service Levels
applicable to Coors Recipients other than Coors) and adjust them to reflect any
improved performance capabilities associated with advances in the technology and
methods used to perform the Services:

 

[*****]

 

(b)                     The Coors Recipients and the EDS Providers will
reasonably attempt to continuously improve the Service Levels identified in
Exhibit B (and each Exhibit B (LCA)) throughout the Term, by mutual agreement,
and that they will reasonably attempt to jointly

 

15

--------------------------------------------------------------------------------


 

identify and add to Exhibit B (or the applicable Exhibit B (LCA)) additional
Service Levels and associated Service Credits during the Term.  Throughout the
Term, EDS shall identify and notify Coors of commercially reasonable methods of
improving the Service Levels.

 

4.3                                 Measurement and Monitoring Tools

 

EDS shall implement any measurement and monitoring tools and procedures
necessary to measure performance of the Services by the EDS Providers to each
Coors Recipient individually and compare such performance to the Service Levels
applicable to each such Coors Recipient.  Upon Coors’ request, EDS shall provide
Coors or its auditors with any information and access to the measurement and
monitoring tools reasonably necessary to measure each EDS Provider’s performance
against the Service Levels applicable to the individual Coors Recipients.

 

[*****]

 

16

--------------------------------------------------------------------------------


 

[*****]

 

4.5                                 Additional Performance Requirements

 

(a)                      With respect to any Service or obligation which does
not have an associated Service Level, each EDS Provider shall perform such
Service or obligation with respect to its corresponding Coors Recipient with a
level of accuracy, quality, completeness, timeliness and responsiveness which
[*****].  Each EDS Provider shall perform all Services and obligations promptly,
diligently, and in a workmanlike and professional manner, using qualified
individuals.  Each time Coors notifies EDS that Coors believes an EDS Provider
has failed to meet the applicable standard set forth in the preceding sentence
with respect to any individual Coors Recipient, EDS shall:  [*****]

 

(b)                     As one of several ways of measuring the EDS Providers’
compliance with this Section, [*****]

 

Article 5

TRANSFERS OF EQUIPMENT, FACILITIES AND THIRD PARTY CONTRACTS

 

5.1                                 Transfer of Equipment

 

(a)                      On the Commencement Date, Coors shall transfer or cause
to be transferred to EDS, and EDS shall receive from Coors or its Affiliates,
the equipment, leasehold improvements and fixtures listed and/or described on
Schedule 5.1(a) (the “Coors Transferred Equipment”).  Except as set forth in
Section 14.2(a)(i) (Coors Representations and Warranties), Coors and its
Affiliates are transferring the Coors Transferred Equipment, and EDS is
receiving the Coors Transferred Equipment, [*****]

 

17

--------------------------------------------------------------------------------


 

(b)                     On the Commencement Date Coors shall deliver to EDS or
its designee one or more bills of sale in the form attached as Schedule 5.1(b),
and EDS shall deliver to Coors, [*****]

 

(c)                      On the Amendment Effective Date, CBL shall transfer or
cause to be transferred to EDS-UK, and EDS-UK or its designee shall receive from
CBL, the equipment, leasehold improvements and fixtures listed and/or described
in Schedule 1 of the Local Country Asset Transfer Agreement between CBL and
EDS-UK (the “CBL Transferred Equipment”).  Except as set forth in Section
14.2(b)(i) (Coors Representations and Warranties), CBL is transferring the CBL
Transferred Equipment, and EDS-UK (or its designee) is receiving the CBL
Transferred Equipment, [*****]

 

(d)                     On the Amendment Effective Date CBL and EDS-UK shall
each execute and deliver to one another a Local Country Asset Transfer Agreement
in the form attached as Schedule 5.1(b)(LCA-UK)

 

5.2                                 Golden Data Center and Equipment

 

(a)                      On the Commencement Date, Coors shall assign to EDS,
and EDS shall assume from Coors, Coors’ interest in the Golden Data Center Lease
and the Golden Data Center.  Except as set forth in Section 14.2(a)(iii) (Coors
Representations and Warranties), Coors is assigning the Golden Data Center Lease
and its interest in the Golden Data Center, and EDS is assuming the Golden Data
Center Lease and Coors’ interest in the Golden Data Center, [*****]

 

18

--------------------------------------------------------------------------------


 

(b)                     Coors shall allow EDS to use [*****] the furniture
located at the Golden Data Center on the Commencement Date during such time as
EDS is providing Services to Coors from the Golden Data Center.  During such
time period, EDS shall maintain such furniture [*****] in the same condition it
is in on the Commencement Date, reasonable wear and tear excepted, and shall not
remove such furniture from the Golden Data Center.  Coors shall remove such
furniture from the Golden Data Center upon expiration of such time period.

 

(c)                      On or before the Commencement Date, Coors and EDS shall
each execute and deliver to the other an Assignment of Lease and Consent to
Assignment of Lease in the form of Schedule 5.2(c) attached to this Agreement
(the “Golden Data Center Assignment”), and on or before the Commencement Date
the Parties shall cause the lessor under the Golden Data Center Lease to execute
and deliver to Coors the Golden Data Center Assignment. [*****]

 

5.3                                 Third Party Contracts

 

(a)                      Coors Third Party Contracts

 

(i)                         Subject to EDS having received any Third Party
Consents which it is required to obtain pursuant to Section 5.3(g), as of the
Commencement Date Coors shall assign to EDS, and EDS shall assume from Coors,
the following (collectively, the “Assigned Contracts”):

 

(A)                              the Third Party Software Licenses and Third
Party Software listed on Schedule 5.3(a)(i) for which EDS is identified as the
licensee; and

 

(B)                                the Third Party Service Contracts used by
Coors immediately before the Commencement Date to provide any services included
within the Services, as such contracts are listed on Schedule 5.3(a)(ii),
excepting therefrom those contracts identified on Schedule 5.3(a)(ii) as
“Managed Contracts.”

 

[*****] (i) with respect to Assigned Contracts listed on Schedule 5.3(a)(ii),
each Party shall have the obligations described in Section 7.3(a) relating to
periods on or after the Commencement Date, and (ii) with respect to Assigned
Contracts listed on Schedule 5.3(a)(ii), [*****]  If EDS is unable to obtain any
such Third Party Consent, it shall identify and adopt, [*****] subject to Coors’
prior approval, such alternative approaches as are necessary to provide the
Services without such Third Party Consent.

 

19

--------------------------------------------------------------------------------


 

(b)                     Other Coors Recipients’ Third Party Contracts

 

(i)                         As of each applicable Local Country Agreement
Effective Date, and subject to the EDS Provider which is a party to such Local
Country Agreement having received any Third Party Consents which it is required
to obtain pursuant to Section 5.3(g), such EDS Provider’s corresponding Coors
Recipient shall assign to such EDS Provider and such EDS Provider shall assume
from such Coors Recipient the following (collectively, the “Local Country
Assigned Contracts”):

 

(A)                              the Third Party Software Licenses and Third
Party Software listed on the applicable Schedule 5.3(a)(i) (LCA) for which such
EDS Provider is identified as the licensee; and

 

(B)                                the Third Party Service Contracts used by the
applicable Coors Recipient immediately before the Local Country Agreement
Effective Date to provide any services included within the Services, as such
contracts are listed on the applicable Schedule 5.3(a)(ii) (LCA), excepting
therefrom those contracts identified on the applicable Schedule 5.3(a)(ii) (LCA)
as “Managed Contracts.”

 

Regardless of whether the EDS Provider has obtained a Third Party Consent with
respect to any Local Country Assigned Contracts, on and after the applicable
Local Country Agreement Effective Date (i) with respect to Local Country
Assigned Contracts listed on the applicable Schedule 5.3(a)(ii) (LCA), each
Party shall have the obligations described in Section 7.3(a) relating to periods
on or after the Local Country Agreement Effective Date, and (ii) with respect to
Local Country Assigned Contracts listed on the applicable Schedule 5.3(a)(ii)
(LCA), [*****]  If the applicable EDS Provider is unable to obtain any such
Third Party Consent, it shall identify and adopt, [*****] subject to the
applicable Coors Recipient’s prior approval, such alternative approaches as are
necessary to provide the Services without such Third Party Consent.

 

(c)                      Beginning in September 2001 and continuing each month
thereafter through August 2002, EDS shall pay to Coors [*****] in consideration
of payments made by Coors under the contracts listed on Schedule 5.3(c)
attributable to the period on or after the Commencement Date.

 

(d)                     Beginning in January 2004 and continuing each month
thereafter through December 2004, EDS-UK shall pay to CBL [*****] in
consideration of payments made by

 

20

--------------------------------------------------------------------------------


 

CBL under the contracts listed on Schedule 5.3(c)(LCA-UK) attributable to the
period on or after the Amendment Effective Date.

 

(e)                      Subject to an EDS Provider having received any Third
Party Consents which it is required to obtain pursuant to Section 5.3(g), the
corresponding Coors Recipient, as of its applicable Effective Date, shall grant
to such EDS Provider, for the sole purpose of providing the Services (and to the
extent necessary for such EDS Provider to provide the Services), rights of
access to, and use of:

 

(i)                         the Third Party Software Licenses and Third Party
Software listed on Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i) (LCA)
for which such Coors Recipient is identified as the licensee; and

 

(ii)                      the Third Party Service Contracts identified on
Schedule 5.3(a)(ii) or any applicable Schedule 5.3(a)(ii)(LCA) as “Managed
Contracts,” to which such Coors Recipient is a party.

 

If an EDS Provider is unable to obtain any such Third Party Consent, it shall
identify and adopt, [*****] subject to Coors’ prior approval, such alternative
approaches as are necessary to permit EDS to provide the Services without such
Third Party Consent or otherwise to eliminate the need for such Third Party
Consent.

 

(f)                        Schedule 5.3(f) and any applicable
Schedule 5.3(f)(LCA) lists contracts which, at Coors’ option, a Coors Recipient
which is party to such contract may cancel, or otherwise deal with.  The EDS
Providers shall provide the Services without the benefit or use of such
contracts.

 

(g)                     Subject to clause (h) below, on or before the Effective
Date applicable to it, each EDS Provider shall obtain: (i) from each third party
to an Assigned Contract or a Local Country Assigned Contract (as applicable) any
required consent by such third party to the assignment to and assumption by such
EDS Provider of such Assigned Contract or Local Country Assigned Contract; and
(ii) from each third party to a Third Party Contract for which a right of access
and use is granted to an EDS Provider in Section 5.3(e), any required consents
by such third party to such EDS Provider’s or its Affiliate’s access to and use
of such Third Party Contract (collectively, the “Third Party Consents”).  The
EDS Providers shall use commercially reasonable efforts [*****] any Third Party
Consents and shall identify to Coors any practical ways to eliminate the need
for such Third Party Consents.  In connection with each Assigned Contract (or
Local Country Assigned Contract), the EDS Providers shall use commercially
reasonable efforts to obtain a complete release of the Coors Recipients with
respect to all obligations arising under the related Assigned Contract (or Local
Country Assigned Contract) on or after the applicable Effective Date.  [*****]

 

(h)                     With respect to any Third Party Contract which is not
listed on Schedule 5.3(a)(i), 5.3(a)(ii), 5.3(f), or on any applicable
Schedule 5.3(a)(i)(LCA),

 

21

--------------------------------------------------------------------------------


 

5.3(a)(ii)(LCA) or 5.3(f)(LCA) (an “Unidentified Third Party Contract”), the
following shall apply:

 

(i)                         if the Unidentified Third Party Contract is a Third
Party Service Contract, such Unidentified Third Party Contract shall be retained
or cancelled by the Coors Recipient which is a party to such contract unless the
Parties mutually agree that such contract be assigned to an EDS Provider on
terms and conditions mutually agreeable to the Parties, in which case the
Unidentified Third Party Contract shall be added to the appropriate portion of
Schedule 5.3(a)(ii) or the applicable Schedule 5.3(a)(ii)(LCA), as agreed by the
Parties;

 

(ii)                      if the Unidentified Third Party Contract is a Third
Party System Software License or a Third Party Applications Software License:
(A) the appropriate EDS Provider shall, at the Coors Receipient’s request,
obtain any applicable Third Party Consent (either a consent to assignment of the
contract to such EDS Provider (with respect to Third Party System Software
Licenses), or (with respect to Third Party Applications Software Licenses), a
consent to such EDS Provider’s access to and use of the Third Party Applications
Software subject to such Third Party Applications Software License during the
Term); (B) the EDS Providers shall use commercially reasonable efforts [*****]
of any required Third Party Consent (including identifying to the Coors
Recipient any practical ways to eliminate the need for such Third Party
Consents), (C) as soon as such Third Party Consent has been obtained, or
determined to be unnecessary, the Third Party Systems Software License or the
Third Party Applications Software licensed pursuant to the Third Party
Applications Software License shall be added to the appropriate section of
Schedule 5.3(a)(i) or the applicable Schedule 5.3(a)(i)(LCA) (in the case of
unidentified Third Party Applications Software Licenses to the “Managed
Contracts” section of such Schedule, and in the case of unidentified Third Party
Systems Software Licenses to such Schedule, but not as “Managed Contracts”);
(D) on Schedule 5.3(a)(i) or the applicable Schedule 5.3(a)(i)(LCA) the
appropriate EDS Provider shall be designated as the licensee of any unidentified
Third Party Systems Software License added to Schedule 5.3(a)(i) or the
applicable Schedule 5.3(a)(i)(LCA) pursuant to clause (C) and the Coors
Recipient shall be designated the licensee of any unidentified Third Party
Applications Software License added to Schedule 5.3(a)(i) or the applicable
Schedule 5.3(a)(i)(LCA) pursuant to clause (C); (E) on Schedule 5.3(a)(i) or the
applicable Schedule 5.3(a)(i)(LCA) the appropriate EDS Provider shall be
assigned [*****] Software License added to Schedule 5.3(a)(i) or the applicable
Schedule 5.3(a)(i)(LCA) pursuant to clause (C); and (F) the EDS Provider
obtaining such consent [*****]  If an EDS Provider is unable to obtain any such
Third Party Consent, it shall identify and adopt, [*****] of its corresponding
Coors Recipient (on a Managed Expense basis), subject to the Coors Recipient’s
prior approval, such alternative approaches as are necessary to permit such EDS
Provider to provide the Services without such Third Party Consent or otherwise
to eliminate the need for such Third Party Consent.

 

(i)                         [*****]

 

22

--------------------------------------------------------------------------------


 

Article 6

PERSONNEL

 

6.1                                 Terms of Employment; [*****]

 

(a)                      For United States Employees

 

(i)                         [*****]

 

(ii)                      [*****]

 

23

--------------------------------------------------------------------------------


 

(iii)                   [*****]

 

(iv)                  [*****]

 

(v)                     [*****]

 

(b)                     For Non-United States Employees

 

(i)                                     [*****]

 

24

--------------------------------------------------------------------------------


 

(ii)                                            [*****]

 

6.2                                 Key Transferred Employees

 

(a)                      [*****]

 

25

--------------------------------------------------------------------------------


 

(b)                     [*****]

 

(c)                      [*****]

 

26

--------------------------------------------------------------------------------


 

6.3                                 Key EDS Positions

 

(a)                      Each EDS Provider acknowledges that the personnel
filling the positions identified in Schedule 6.3 or any applicable Schedule
6.3(LCA) (the “Key EDS Positions”) are critical to providing the Services
throughout the Term (or throughout each Local Country Agreement Term, as
applicable).  Coors may change or add to the Key EDS Positions from time to time
during the Term with EDS’ consent.  Each EDS Provider shall cause the personnel
filling the Key EDS Positions and employed by it to devote to the provision of
the Services the time and effort described in Schedule 6.3 or in any applicable
Schedule 6.3(LCA).

 

(b)                     The individuals who will fill the Key EDS Positions on
the Commencement Date are listed in Schedule 6.3. The individuals who will fill
the Key EDS Positions on the Local Country Agreement Effective Date for the
Local Country Agreement between EDS-UK and CBL are listed in Schedule
6.3(LCA-UK).  Neither EDS nor EDS-UK shall, from the date an individual first
fills a Key EDS Position until completion of the period set forth next to such
Key EDS Position in Schedule 6.3 or Schedule 6.3(LCA-UK), without Coors prior
written approval, transfer any individual from such Key EDS Position to another
position within EDS or an EDS Affiliate.

 

(c)                      Before an individual is assigned to fill a Key EDS
Position, EDS shall notify Coors of the proposed assignment, shall introduce the
individual to appropriate Coors representatives, and shall provide Coors with a
resume and such other information as Coors may reasonably request.  [*****] 
Nothing in this Section shall be deemed to prevent an EDS Provider from hiring
such individual or to require an EDS Provider to terminate the employment of
such individual.

 

(d)                     Each EDS Provider acknowledges that the personnel
filling the Key EDS Positions are particularly likely to have access to
sensitive Coors Confidential Information which is critical to Coors’ global
competitiveness.  Neither any EDS Provider nor any EDS Affiliate shall use any
personnel filling the Key EDS Positions from time to time during the Term (or
for Key EDS Positions applicable to a particular Local Country Agreement,
throughout the applicable Local Country Agreement Term) to provide any services
(whether similar or dissimilar to the Services) to any Coors Competitor at any
time while they fill such Key EDS Position, and: (i) with respect to personnel
employed in Key EDS Positions in the United States, [*****] (ii) with respect to
personnel employed in Key EDS Positions in the United Kingdom, [*****]; and
(C) with respect to personnel employed in Key EDS Positions in countries other
than the United States or the United Kingdom, [*****]

 

27

--------------------------------------------------------------------------------


 

6.4                                 Removal of EDS Employees from Coors Account

 

Coors shall have the right to notify EDS if Coors determines in good faith that
the continued assignment to the Coors account of any EDS Personnel is not in the
best interests of Coors or a Coors Recipient.  Upon receipt of such notice, EDS
shall have a reasonable time period to investigate the matters stated therein,
discuss its findings with Coors and attempt to resolve such matters in a manner
acceptable to Coors.  If Coors continues to request the replacement of such
individual after such period, the applicable EDS Provider shall remove the
individual from the Coors account.  Nothing in this Section shall be deemed to
require any EDS Provider to terminate the employment of such individual.

 

6.5                                 Excessive Turnover

 

The Parties agree that it is generally in the best interest of both Parties to
keep the turnover rate of the employees of the EDS Providers providing the
Services to a reasonably low level.  On each anniversary of the Commencement
Date EDS shall provide Coors with such data as Coors may request regarding the
turnover rate of such employees in the preceding one (1) year and the turnover
rate of all EDS Provider employees in the preceding one (1) year.  If Coors
notifies EDS that Coors believes the turnover rate of the employees of the EDS
Providers providing the Services is unreasonably high, [*****]

 

6.6                                 No Employment Offers

 

Except as set forth in Section 17.12 (Offers to EDS Employees), [*****] Coors
shall not; and during the Local Country Agreement Term applicable to it, each
other Coors Recipient shall not, extend offers of employment to, or directly or
indirectly solicit the employment of, any employee of an EDS Provider who
provided the Services during [*****], while an EDS Provider is providing any
Termination Assistance, no EDS Provider shall extend offers of employment to, or
directly or indirectly solicit the employment of, any Coors Recipient employees
providing information technology services.

 

6.7                                 Security

 

(a)                      EDS shall, upon Coors’ reasonable request, inspect and
search the employees, agents and representatives of EDS and EDS Subcontractors,
and their respective vehicles or belongings, on a non-routine basis to ensure
compliance with Coors’ security policies.  EDS shall ensure (or, with respect to
EDS Subcontractors, cause such subcontractors to ensure) that any of the
employees, agents and representatives of EDS and any EDS Subcontractors who will
be on Coors’ premises (or on the premises of a Coors Affiliate, other than the
premises of CBL, which CBL premises shall be subject to subsection (b) of this
Section 6.7) will have given their consent to the inspections and/or searches
contemplated by this subsection.

 

(b)                     EDS-UK shall, upon the reasonable request of CBL, take
all reasonable steps to inspect and search the employees, agents and
representatives of EDS-UK and EDS

 

28

--------------------------------------------------------------------------------


 

Subcontractors providing Services to CBL, and their respective vehicles or
belongings, on a non-routine basis to ensure compliance with CBL’s security
policies.  EDS-UK shall take all reasonable steps to ensure (or, with respect to
EDS Subcontractors, cause such subcontractors to ensure) that any of the
employees, agents and representatives of the EDS-UK and any EDS Subcontractors
who will be on the CBL’s premises (or on premises of a CBL Affiliate in the
United Kingdom) will have given their consent to the inspections and/or searches
contemplated by this subsection.

 

6.8                                 Safety

 

(a)                      EDS shall ensure (and with respect to EDS
Subcontractors shall cause such subcontractors to ensure) that each employee,
agent and representative of EDS or an EDS Subcontractor shall comply with the
terms and conditions set forth in “U.S. Environmental, Health and Safety
Commitment and Policy” attached hereto as Exhibit E, and as may be updated from
time to time in accordance with the Change Control Procedure.

 

(b)                     In respect of the Local Country Agreement executed by
CBL and EDS-UK, EDS-UK shall take all reasonable steps to ensure that it, its
subcontractors and their respective employees, agents and representatives comply
with CBL’s health and safety policies (attached hereto as Exhibit G, and as may
be updated from time to time in accordance with the Change Control Procedure)
while they are performing Services on the premises of CBL; provided, however,
that (i) in the event of a conflict between the provisions of Exhibit G and
Articles 1 through 19 of the Amended and Restated Global Master Services
Agreement, Articles 1 through 19 of the Amended and Restated Global Master
Services Agreement shall prevail; (ii) in the event of a conflict between the
provisions of Exhibit G and the terms of the Tenancy Agreement, the terms of the
Tenancy Agreement shall prevail; and (iii) notwithstanding anything to the
contrary in Exhibit G, neither EDS nor EDS-UK shall have any obligation to
indemnify CBL unless such indemnity obligation is set forth in Article 15 of
this Amended and Restated Global Master Services Agreement.

 

Article 7

INTELLECTUAL PROPERTY RIGHTS AND OBLIGATIONS

 

7.1                                 Coors Software

 

As of the applicable Effective Date, each Coors Recipient grants to the EDS
Providers a [*****] license during the Term and each Local Country Agreement
Term, as applicable, to use the Coors Software for the sole purpose of providing
the Services pursuant to this Agreement.  No EDS Provider shall use Coors
Software for any other purpose, and no EDS Provider shall have the right to
grant sublicenses without Coors’ consent, which may be withheld in Coors’ sole
discretion.  The EDS Providers shall cease all use of Coors Software when such
Coors Software is no longer required to perform the Services, including without
limitation, upon expiration or earlier termination of the Term or a Local
Country Agreement Term, as applicable.  Except for the foregoing license, the
Coors Recipients retain all right, title and interest in and to the Coors
Software.

 

29

--------------------------------------------------------------------------------


 

7.2                                 EDS Software

 

The EDS Providers shall install, operate and maintain [*****] any EDS Software
needed to provide the Services.  No EDS Provider shall use in performing the
Services any EDS Software unless such EDS Software is available to the Coors
Recipients following the Term or the Local Country Agreement Term, as
applicable, [*****] and upon reasonable terms.  As of the applicable Effective
Date, each EDS Provider grants to the applicable Coors Recipient, its
Affiliates, each of the third parties described in Section 3.4 and their
respective contractors and subcontractors, a [*****] license during the Term or
the Local Country Agreement Term, as applicable, to use EDS Software for the
benefit of each Coors Recipient and its Affiliates.  Except for the foregoing
license, the EDS Providers retain all right, title and interest in and to the
EDS Software.

 

7.3                                 Third Party Software

 

(a)                      With respect to Third Party Software Licenses, each
Coors Recipient or EDS Provider shall be the licensee of any Third Party
Software License for which it is the designated licensee pursuant to
Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i)(LCA) and each Coors
Recipient or EDS Provider shall have [*****] allocated to it on
Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i)(LCA), as the case may be
(in each case, as such Schedule is amended from time to time pursuant to
Section 5.3(h)(ii), subsections (b) or (c) of this Section 7.3, or
Section 9.9).  Notwithstanding the preceding sentence and the obligations of the
Coors Recipient or EDS Provider set forth in Schedule 5.3(a)(i) or any
applicable Schedule 5.3(a)(i)(LCA), when an EDS Provider acquires refresh
Equipment, or additional Equipment for which a Coors Recipient is charged an
ARC, such EDS Provider shall have [*****] for the OEM license for the operating
system for such Equipment.

 

(b)                     With respect to Third Party Systems Software Licenses
entered into by an EDS Provider after the Effective Date applicable to it:
(i) such Third Party Systems Software Licenses shall be added to
Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i)(LCA), as appropriate
(but not as “Managed Contracts);” (ii) such EDS Provider shall be the designated
licensee under any such Third Party Systems Software Licenses so added to
Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i)(LCA) (and shall comply
with all obligations imposed on the licensee thereunder); and (iii) such EDS
Provider shall be allocated [*****] any such Third Party Systems Software
Licenses so added to Schedule 5.3(a)(i) or any applicable
Schedule 5.3(a)(i)(LCA), as appropriate.  No EDS Provider shall introduce any
Third Party Systems Software unless such Third Party Systems Software is
generally available to the Coors Recipients or a successor provider of the
Services on commercially reasonable terms from a recognized provider of
software.

 

(c)                      Each EDS Provider shall install, operate and support
additional Third Party Applications Software designated by Coors from time to
time during the Term in accordance with the Change Control Procedures.  Unless
otherwise agreed in the Change Control Procedures, with respect to Third Party
Applications Software Licenses entered into after the Commencement Date (or
after the applicable Local Country Agreement Effective Date in the case of Third
Party Applications Software used to perform Services in a country where there is
a

 

30

--------------------------------------------------------------------------------


 

Local Country Agreement): (i) such Third Party Applications Software Licenses
shall be added to Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i) (LCA),
as appropriate (but not under “Managed Contracts”); (ii) the appropriate Coors
Recipient shall be the designated licensee under any such Third Party
Applications Software Licenses so added to Schedule 5.3(a)(i) or any applicable
Schedule 5.3(a)(i) (LCA), as appropriate; and (iii) the appropriate EDS Provider
shall be allocated [*****] for any such Third Party Applications Software
Licenses so added to Schedule 5.3(a)(i) or any applicable Schedule 5.3(a)(i)
(LCA), as appropriate.  Each EDS Provider shall obtain, [*****] from each party
to a Third Party Applications Software License entered into by such Coors
Recipient after the applicable Effective Date any required consent by such third
party to such EDS Provider’s access to and use of the associated Third Party
Applications Software during the Term or the Local Country Agreement Term, as
applicable.  If an EDS Provider is unable to obtain the consent of any such
third party, it shall identify and adopt, [*****] upon mutual agreement of the
Parties, such alternative approaches as are necessary to permit the EDS Provider
to provide the Services without such consent or otherwise to eliminate the need
for such consent.  No EDS Provider shall introduce any Third Party Applications
Software which will be used or accessed by any Coors Recipient’s end-users
without Coors’ prior written consent.

 

(d)                     Subject to any applicable obligations of a Coors
Recipient set forth in Schedule 5.3(a)(i), in any applicable Schedule 5.3(a)(i)
(LCA), and to Section 9.8, each EDS Provider shall, to the extent necessary or
appropriate to provide the Services to its corresponding Coors Recipient: 
(i) maintain Third Party Software used by such Coors Recipient on its applicable
Effective Date;  (ii) upgrade, enhance, expand the scope of licenses for, and
implement new versions of Third Party Systems Software and, at Coors’ request,
Third Party Applications Software; and (iii) replace or add to Third Party
Systems Software and, pursuant to the Change Control Procedures, Third Party
Applications Software.

 

7.4                                 Other Intellectual Property

 

(a)                      Each Coors Recipient and EDS Provider shall be the sole
owner of all Intellectual Property owned by it as of its Effective Date or
developed by it during the Term (or the Local Country Agreement Term, as
applicable) independent of the Services and this Agreement.

 

(b)                     Coors (or one or more Coors Recipients designated by
Coors) shall be the sole and exclusive owner(s) of all trade secret rights and
copyrights in any reports, diagrams, charts and illustrative graphics, run
books, manuals (including the Procedures Manuals) and other works prepared by
any EDS Provider for use by or on behalf of any Coors Recipient pursuant to this
Agreement and in any enhancements to and modifications of Coors Software created
by the EDS Providers and/or implemented in the course of providing Services
under this Agreement, and an EDS Provider designated by EDS shall retain and be
the sole owner of all patent rights therein (except to the extent that such
patent rights relate specifically to manufacturing, distributing and selling
beer or other malt-based or alcoholic beverages (as opposed to generic process
control, data processing and data communications), in which case such patent
rights shall be owned solely by a Coors Recipient designated by Coors).  In the
case of such works that are derivative from EDS Software (“EDS Enhancements”),
an EDS Provider

 

31

--------------------------------------------------------------------------------


 

shall continue to own all Intellectual Property rights in the EDS Enhancements
and such EDS Provider shall be deemed to have granted to the Coors Recipients a
perpetual, non-exclusive, royalty-free right and license to copy and use as part
of the EDS Enhancements the items of EDS Software underlying such EDS
Enhancements.  All works described in this Section 7.4(b) (other than EDS
Enhancements) and fixed in any tangible medium shall be considered as “works for
hire” commissioned by Coors under the copyright laws of the United States.  If
any such tangible work is not considered a work for hire under applicable local
law, each EDS Provider hereby irrevocably assigns to Coors (or to one or more
Coors Recipient(s) designated by Coors), effective immediately on the creation
of such work, all of such EDS Provider’s right, title and interest in and to
copyright and trade secret rights embodied in such tangible work, subject to the
EDS Providers’ continuing ownership of EDS Software underlying EDS Enhancements
and the corresponding license thereof to the Coors Recipients as set forth
above.  Each EDS Provider shall provide on a timely basis all assistance
(including without limitation the execution and delivery of all required
documents and instruments) to the Coors Recipients reasonably requested by the
Coors Recipients for the reflection of the ownership by the Coors Recipients and
their Affiliates of the Intellectual Property rights the Coors Recipients own
pursuant to this Section 7.4(b).

 

(c)                      Each EDS Provider grants to the Coors Recipients during
the Term (and any applicable Local Country Agreement Term) and thereafter a
[*****] license to copy, distribute, make, use and otherwise exploit all
Intellectual Property owned by any EDS Provider used in providing any of the
Services during the Term (and the applicable Local Country Agreement Term),
solely for use by the Coors Recipients and their Affiliates and by each of the
third parties described in Section 3.4 (or by any third party service provider)
for the benefit of the Coors Recipients and their Affiliates in the performance
of activities encompassed within the scope of the Services or activities that
are reasonable extensions or expansions of such activities.  The Coors
Recipients acknowledge and agree that in the event that during the Term any EDS
Software is modified pursuant to this Agreement by any Coors Recipient or its
Affiliate or any third party described in Section 3.4, the EDS Providers will
not be required to support or maintain such modifications and the EDS Providers
shall be relieved of any obligation hereunder to the extent that such
modifications adversely affect the EDS Providers’ ability to perform the
Services or meet the Service Levels.

 

(d)                     EDS Providers shall be the sole and exclusive owner of
all Intellectual Property in any enhancements to and modifications of Third
Party Software developed by the EDS Providers in the ordinary course pursuant to
this Agreement to the extent such enhancements and modifications are not owned
by the licensor of such Third Party Software; provided, however, that, to the
extent an EDS Provider is the owner of such enhancements and modifications, such
EDS Provider hereby grants to the Coors Recipients a [*****] license to use,
modify, create derivative works from, and sublicense any such enhancements and
modifications, as well as the right to practice all patents, if any, required to
permit such use, modification and creation of derivative works.  To the extent
the EDS Providers have the right to do so, the EDS Providers shall provide to
the Coors Recipients at the Coors Recipient’s request during the Term (or the
applicable Local Country Agreement Term) or within one (1) year thereafter all
source code, object code and documentation reasonably required to make full use
of the foregoing licenses.

 

32

--------------------------------------------------------------------------------


 

(e)                      Neither Party (nor their respective Affiliates) shall
use any trademarks, servicemarks, tradenames, logos or other indicia of the
other Party (or its Affiliates) without such other Party’s prior written
consent, which may be withheld in such other Party’s sole discretion.

 

(f)                        All Intellectual Property in Coors Data created by
the EDS Providers or their Affiliates during the performance of the Services
shall be owned by the Coors Recipients or their Affiliates and the EDS Providers
hereby irrevocably assign to the Coors Recipients all of the EDS Providers’ and
their Affiliates’ right, title and interest in and to such Intellectual
Property.

 

7.5                                 Residual Rights

 

Nothing in this Agreement shall restrict any Coors Recipient or EDS Provider
from the use of any ideas, concepts, know-how, methods or techniques not fixed
in a tangible medium during the Term (“Residual Subject Matter”) relating to
data processing that it, individually or jointly, develops or discloses under
this Agreement, except to the extent such use (a) infringes the patent rights of
a Coors Recipient or EDS Provider and is not otherwise authorized under this
Agreement or (b) involves a disclosure of the Confidential Information of a
Coors Recipient or EDS Provider.  Each EDS Provider specifically acknowledges
that any information relating to the manufacturing of beer or other malt-based
or alcoholic beverages learned by EDS Personnel during the course of (and as a
result of) providing Services is not Residual Subject Matter under this Section.

 

7.6                                 Non-Infringement

 

Each Coors Recipient and EDS Provider shall perform its obligations under this
Agreement in a manner that does not infringe, or constitute an infringement or
misappropriation of, any patent, copyright, trademark, trade secret or other
proprietary rights of any third party.

 

7.7                                 Disabling Code

 

No EDS Provider shall insert into any Software any code which would have the
effect of disabling any Software, Equipment or portion of the Services.  With
respect to any disabling code that may be part of the Software, no EDS Provider
shall invoke such disabling code at any time (whether during or after the Term
(or the applicable Local Country Agreement Term)) for any reason.

 

33

--------------------------------------------------------------------------------


 

7.8                                 [*****]

 

Article 8

CONFIDENTIALITY

 

8.1                                 Definitions

 

(a)                      “Disclosing Party” means any Coors Recipient or EDS
Provider furnishing Confidential Information and “Receiving Party” means, when
the Disclosing Party is an EDS Provider, any Coors Recipient receiving the
Confidential Information disclosed by such EDS Provider, and, when the
Disclosing Party is a Coors Recipient, any EDS Provider receiving the
Confidential Information disclosed by such Coors Recipient.

 

(b)                     “Confidential Information” means information designated
as confidential or which ought to be considered as confidential from its nature
or from the circumstances surrounding its disclosure.  EDS Confidential
Information includes, without limiting the generality of the foregoing, EDS
Software.  Coors Confidential Information includes, without limiting the
generality of the foregoing, Coors Software and information relating to
manufacturing, distributing and selling beer or other malt-based or alcoholic
beverages.  The Disclosing Party’s Confidential Information includes, without
limiting the generality of the foregoing, the terms of this Agreement, and
information:

 

(i)                         relating to the Disclosing Party’s or its
Affiliates’ software or hardware products or services, or to its or its
Affiliates’ research and development projects or plans;

 

(ii)                      relating to the Disclosing Party’s or its Affiliates’
business, policies, strategies, operations, finances, plans or opportunities,
including the identity of, or particulars about, the Disclosing Party’s or its
Affiliates’ clients or suppliers; and

 

(iii)                   marked “Official Business Use Only,” “Confidential,”
“Highly Confidential” or otherwise identified as confidential, restricted,
secret or proprietary, including, without limiting the generality of the
foregoing, information acquired by inspection or oral disclosure provided such
information was identified as confidential at the time of disclosure or
inspection and is confirmed in writing within ten Business Days after the
disclosure or inspection.

 

Notwithstanding the foregoing, Confidential Information does not include
information which the Receiving Party can establish:

 

34

--------------------------------------------------------------------------------


 

(A)                              has become generally available to the public or
commonly known in either Party’s business other than as a result of a breach by
the Receiving Party of any obligation to the Disclosing Party;

 

(B)                                was known to the Receiving Party prior to
disclosure to the Receiving Party by the Disclosing Party by reason other than
having been previously disclosed in confidence to the Receiving Party;

 

(C)                                was disclosed to the Receiving Party on a
non-confidential basis by a third party who did not owe an obligation of
confidence to the Disclosing Party with respect to the disclosed information; or

 

(D)                               was independently developed by the Receiving
Party without any recourse to any part of the Confidential Information.

 

(c)                      “Confidential Materials” means the part of any tangible
media upon or within which any part of the Confidential Information is recorded
or reproduced in any form, excluding any storage device which forms a part of
computer hardware.

 

8.2                                 Rights, Restrictions and Obligations of the
Receiving Party

 

(a)                      During the Term, the Receiving Party may:

 

(i)                         disclose Confidential Information received from the
Disclosing Party only to its subcontractors, equipment lessors, agents,
representatives, advisors, employees, officers, directors and Affiliates who
have a need to know such information exclusively for the purpose of executing
its obligations or exercising its rights under this Agreement;

 

(ii)                      reproduce the Confidential Information received from
the Disclosing Party only as required to execute its obligations or exercise its
rights under this Agreement; and

 

(iii)                   disclose Confidential Information as required by law,
provided the Receiving Party gives the Disclosing Party prompt notice prior to
such disclosure to allow the Disclosing Party to make a reasonable effort to
obtain a protective order or otherwise protect the confidentiality of such
information.

 

(b)                     Except as otherwise specifically provided in this
Agreement, the Receiving Party shall not during the Term (or the applicable
Local Country Agreement Term) and after expiration or earlier termination
hereof:

 

(i)                         disclose, in whole or in part, any Confidential
Information received directly or indirectly from the Disclosing Party; or

 

(ii)                      to the maximum extent such prohibition is permitted
under applicable law, sell, rent, lease, transfer, encumber, pledge, reproduce,
publish, transmit, translate, modify, reverse engineer, compile, disassemble or
otherwise use the Confidential Information in whole or in part.

 

35

--------------------------------------------------------------------------------


 

(c)                      The Receiving Party shall exercise the same care in
preventing unauthorized disclosure or use of the Confidential Information that
it takes to protect its own information of a similar nature, but in no event
less than reasonable care.  Reasonable care includes, without limiting the
generality of the foregoing:

 

(i)                         informing the Receiving Party’s subcontractors,
agents, representatives and Affiliates who have access to the Confidential
Information, and, where applicable, their respective advisors, directors,
officers and employees, of the confidential nature of the Confidential
Information and the terms of this Agreement, directing them to comply with these
terms, and, if the circumstances warrant, or upon the Disclosing Party’s
reasonable request, obtaining their written acknowledgment that they have been
so informed and directed, and their written undertaking to abide by these terms;
and

 

(ii)                      notifying the Disclosing Party immediately upon
discovery of any loss, unauthorized disclosure or use of Confidential
Information, or any other breach of this Article by the Receiving Party, and
assisting the Disclosing Party in every reasonable way to help the Disclosing
Party regain possession of the Confidential Information and to prevent further
unauthorized disclosure or use.

 

(d)                     The Receiving Party acknowledges that:

 

(i)                         the Disclosing Party possesses and will continue to
possess Confidential Information that has been created, discovered or developed
by or on behalf of the Disclosing Party, or otherwise provided to the Disclosing
Party by third parties, which information has commercial value and is not in the
public domain;

 

(ii)                      unauthorized use or disclosure of Confidential
Information is likely to cause injury not readily measurable in monetary
damages, and therefore irreparable;

 

(iii)                   in the event of an unauthorized use or disclosure of
Confidential Information, the Disclosing Party shall be entitled, without
waiving any other rights or remedies, to such injunctive or equitable relief as
may be deemed proper by any court of competent jurisdiction;

 

(iv)                  subject to the rights expressly granted to the Receiving
Party in this Agreement, (A) the Disclosing Party and its licensors retain all
right, title and interest in and to the Confidential Information, including
without limiting the generality of the foregoing, title to all Confidential
Materials regardless of whether provided by or on behalf of the Disclosing Party
or created by the Receiving Party, and (B) at no time during or after the Term
(or the applicable Local Country Agreement Term) shall the Receiving Party have,
and the Receiving Party hereby waives, any interest in or statutory or common
law lien, claim or encumbrance on the Confidential Information of the Disclosing
Party; and

 

(v)                     any disclosure by the subcontractors, agents,
representatives, advisors, directors, officers, employees and Affiliates of the
Receiving Party and, where applicable, their directors, officers and employees
shall be deemed to be disclosure by the Receiving Party and the Receiving Party
shall be liable for any such disclosure as if the Receiving Party had disclosed
the Confidential Information.

 

36

--------------------------------------------------------------------------------


 

8.3                                 Return/Destruction of Confidential
Information

 

(a)                      Subject to the rights expressly granted to the Coors
Recipients in this Agreement with respect to the EDS Providers’ Confidential
Information, immediately upon the Disclosing Party’s request, and at the
expiration or earlier termination of this Amended and Restated Global Master
Services Agreement or a Local Country Agreement, as applicable, the Receiving
Party shall unconditionally:

 

(i)                                     return all Confidential Materials,
including, without limitation, all originals, copies, reproductions and
summaries of Confidential Information; and

 

(ii)                                  destroy all copies of Confidential
Information in its possession, power or control, which are present on magnetic
media, optical disk, volatile memory or other storage device, in a manner that
assures the Confidential Information is rendered unrecoverable.

 

Upon completion of those tasks an officer of the Receiving Party shall provide
written confirmation to the Disclosing Party that the requirements of this
Section have been complied with.

 

(b)                     The Disclosing Party may visit the Receiving Party’s
premises, upon reasonable prior notice and during normal business hours, to
review the Receiving Party’s compliance with the terms of this Section.

 

8.4                                 Nondisclosure Agreements

 

Each EDS Provider shall require each of its employees and each Subcontractor to
be bound by a confidentiality agreement with confidentiality restrictions that
are no less restrictive than those set forth herein.

 

8.5                                 Privacy Laws

 

(a)                      The Coors Recipients and EDS Providers acknowledge and
agree that the Coors Recipients will be and remain the controller of the Coors
Data for purposes of all applicable laws, regulations and codes of practice
relating to data privacy, personal data, transborder data flow, human rights and
data protection (collectively, the “Privacy Laws”), with rights to determine the
purposes for which the Coors Data is processed, and nothing in this Agreement
will restrict or limit in any way the Coors Recipients’ rights or obligations as
owner and/or controller (or Affiliate of the owner and/or controller) of the
Coors Data for such purposes.  As the controller of the Coors Data, Coors is
directing the EDS Providers to process the Coors Data solely in accordance with
the terms of this Agreement, including without limitation, terms relating to
security, data retention, data disclosure and the instructions of the Coors
Recipients’ authorized representatives given pursuant to, and in accordance
with, the provisions of this Agreement (including the Change Control
Procedures).  The EDS Providers shall assist any Coors Recipient with respect to
subject access requests made pursuant to applicable Privacy Laws to the extent
such EDS Provider can reasonably do so using the systems, Software, Equipment
and personnel then being utilized to perform the Services.

 

37

--------------------------------------------------------------------------------

(b)                     The Coors Recipients and EDS Providers also acknowledge
and agree that the EDS Providers have certain responsibilities prescribed by
applicable Privacy Laws as a processor of the Coors Data, and the EDS Providers
hereby acknowledge and undertake to comply with such responsibilities to the
extent required for full compliance therewith by processors of data and agrees
that such responsibilities will be considered as a part of the Services to be
provided by the EDS Providers under this Agreement; provided, however, that in
the event that Privacy Laws to which the activities contemplated by this
Agreement are subject are modified or new Privacy Laws that are applicable to
such activities come into effect, the EDS Providers will work with the Coors
Recipients in an effort to continue to comply with such Privacy Laws, as so
modified or added, but to the extent that such modifications or additions expand
the scope or increase the cost of the activities previously undertaken by the
EDS Providers pursuant to this Section, the EDS Providers and Coors Recipients
will address such modified or new Privacy Laws in accordance with the Change
Control Procedure.

 

Article 9
CONTRACT MANAGEMENT

 

9.1                                 Project Executives

 

(a)                      On or before the Commencement Date, and from time to
time thereafter, Coors and (subject to Section 6.3 (Key EDS Positions)) EDS
shall each designate an individual as its project executive (the “Project
Executive”).  EDS’ Project Executive shall be the executive account manager for
the Coors account (including the accounts of the Coors Recipients which are
parties to Local Country Agreements) and shall devote substantially full time
and effort to the Coors account.  Coors’ Project Executive shall be authorized
to act as the primary contact for all Coors Recipients with respect to all
matters relating to this Agreement.   EDS’ Project Executive shall be authorized
to act as the primary contact for all EDS Providers with respect to all matters
relating to this Agreement.

 

9.2                                 Steering Committee

 

On or before the Commencement Date, the Parties shall form a joint committee
(the “Steering Committee”), consisting of three (3) members selected from time
to time by Coors and three (3) members selected from time to time by EDS.  On or
before the Amendment Effective Date, the Parties shall expand the Steering
Committee so that it consists of four (4) members selected by Coors and four (4)
members selected by EDS.  The members of the Steering Committee, as it is
expanded at the Amendment Effective Date, shall consist of (i) the Relationship
Managers and the Contract Administrators from each of Coors and CBL, and
(ii) the Client Delivery Executive and Program Manager from each of EDS and
EDS-UK.  The Steering Committee shall meet monthly during the pendency of the
completion of the Transition Services and the CBL Transition Services, and
quarterly during all other parts of the Term (and the applicable Local Country
Agreement Term).  The Steering Committee shall (i) review monthly performance
reports for the period since its last meeting, (ii) review the overall
performance of the EDS Providers in providing the Services, (iii) attempt to
resolve any outstanding issues, (iv) discuss long-term strategies for ensuring
the Coors Recipients receives the information technology services they require,
and (v) such other matters as the Parties desire.

 

38

--------------------------------------------------------------------------------


 

Upon the execution of any Local Country Agreement, the Parties shall determine
whether it would be appropriate to expand the number of representatives of each
Party on the Steering Committee, and if they mutually determine it is
appropriate, agree upon the number of additional representatives of each Party
to participate on the Steering Committee.

 

9.3                                 Use of Coors Facilities

 

(a)                      On the Commencement Date and continuing throughout the
Term, Coors shall make available to EDS [*****] space in Coors’ facilities in
Golden, Colorado, Memphis, Tennessee, and Shenandoah, Virginia, for use by
Transferred Employees (or their respective replacements) and other EDS Personnel
as reasonably necessary to provide the Services (excluding Services to be
provided from the Data Center and/or the Sacramento Service Management Center
and/or New Zealand).  In addition, beginning on the Amendment Effective Date and
continuing through the remainder of the Term (or until such earlier time as the
Local Country Agreement between CBL and EDS-UK is terminated), CBL shall make
available to EDS and EDS-UK [*****] space in CBL’s facilities in
Burton-on-Trent, England and Leeds, England, for use by Non-United States
Transitioned Employees transitioned by CBL to EDS-UK (or their respective
replacements) and other EDS Personnel as reasonably necessary to provide the
Services (excluding Services to be provided from New Zealand or the United
States).  For the avoidance of doubt, in the case of the [*****] space at Leeds,
England such space shall be made available on a non-exclusive basis with CBL
retaining the right to move such Non-United States Transitioned Employees
transitioned by CBL to EDS-UK (or their respective replacements) and other EDS
Personnel as permitted pursuant to this Section in such space to alternative
space within the same building with reasonable advance notice. Each Coors
Recipient shall determine in its reasonable discretion the space to be provided
to such EDS Personnel; provided, that such space shall, if available, be
comparable to the space provided to similarly situated Coors or CBL employees. 
Each Coors Recipient shall also provide at each of the foregoing locations,
[*****] (i) a staging area for deployment of desktop and notebook computers, and
(ii) a secure storage area for storage of spare equipment used to provide the
Services.  The EDS Providers shall not be required to [*****].  The Coors
Recipients shall provide at their expense shared office equipment and services
such as photocopiers, mail service, janitorial service, heat, light, and air
conditioning as reasonably required by the EDS Personnel, to provide the
Services, up to but not exceeding the level provided by the Coors Recipients for
the Transferred Employees or Non-United States Transitioned Employees
immediately before any applicable Effective Date.

 

(b)                     After the migration of the Services provided from the
Golden Data Center on of the Commencement Date to EDS’ Sacramento Service
Management Center, Coors shall also make available to EDS [*****] space at the
appropriate Coors facility(ies) as is reasonably necessary to house equipment
that was not moved as part of the migration to EDS’ Sacramento Service
Management Center and is used to provide the Services.

 

39

--------------------------------------------------------------------------------


 

(c)                      Each EDS Provider shall:  (i) use the space provided to
such EDS Provider pursuant to this Section for the sole purpose of providing the
Services; (ii) comply with the leases and other agreements applicable to such
space, including, without limitation, the tenancy agreement entered into between
EDS-UK and CBL pursuant to the Local Country Agreement between EDS-UK and CBL
relating to the use of the data centre space within the CBL facilities in
Burton-on-Trent, England (the “Tenancy Agreement”); (iii) comply with all
policies and procedures governing access to and use of such space; and (iv) at
the end of Term or on such earlier date that such EDS Provider ceases to use
such space return such space to the appropriate Coors Recipient in the same
condition it was in on the applicable Effective Date, ordinary wear and tear
excepted.

 

9.4                                 Coors Office Space at Data Center

 

Each EDS Provider shall provide to Coors [*****] office space at any Data Center
used to provide Services for the occasional use of the Coors Project Executive
or his or her designees when visiting such Data Center.  The Coors Project
Executive or his or her designees shall comply with all policies and procedures
governing access to and use of such Data Centers and shall leave such space in
the same condition it was in immediately before they used the space, ordinary
wear and tear excepted.

 

9.5                                 Meetings

 

The Coors Recipients and EDS Providers shall hold the meetings set forth in
Schedule 9.5 (or the applicable Schedule 9.5(LCA)) at the frequency set forth
therein.  [*****]  An EDS Provider shall distribute an agenda sufficiently
before each meeting to enable the participants to prepare for it.  An EDS
Provider shall distribute minutes of each meeting within seven days after its
conclusion, and the meeting participants shall sign such minutes once they have
been approved.

 

9.6                                 Reports

 

EDS shall prepare and deliver to Coors the reports described in Attachment A-5
to Exhibit A by the respective deadlines specified elsewhere in this Agreement
or, if not so specified, within five (5) Business Days after the end of each
calendar month. Such reports shall be in such format and medium and shall
include such information as Coors may reasonably request.

 

9.7                                 Procedures Manual

 

(a)                      Each EDS Provider shall, [*****] after the Effective
Date applicable to it, deliver to Coors for review and comment a draft of a
manual (each a “Procedures Manual”) describing in detail how such EDS Provider
shall perform the Services to be performed by such EDS Provider, the Equipment
and Software used to provide the Services, the documentation (such as operations
manuals, user guides, and forms of Service Level reports and requests for
approvals or information) which provides further information regarding the
Services, and the interfaces between such EDS Provider and its corresponding
Coors Recipient and Coors.  Such Procedures Manual shall describe the activities
such EDS Provider proposes to undertake in order to provide the Services,
including, where appropriate,

 

40

--------------------------------------------------------------------------------


 

those direction, supervision, monitoring, quality assurance, staffing,
reporting, planning and oversight activities normally undertaken at facilities
that provide services of the type such EDS Provider shall provide under this
Agreement, and further including acceptance testing and quality assurance
procedures approved by Coors.  Such EDS Provider shall incorporate any
reasonable comments and suggestions made by Coors [*****] Coors’ receipt of such
EDS Provider’s draft of its Procedures Manual and shall deliver a revised
Procedures Manual to Coors [*****] after the Effective Date applicable to it. 
Such EDS Provider’s final Procedures Manual shall be subject to Coors’
approval.  Notwithstanding the provisions of subsection (b) below, the
timeframes in this subsection (a) shall also be applicable to the revisions of
the EDS/Coors Procedures Manual necessary as a result of the execution of the
Local Country Agreement between EDS-UK and CBL and the migration of the Coors
Help Desk from the Sacramento Data Center to New Zealand.

 

(b)                     The EDS Providers shall update their respective
Procedures Manuals throughout the Term (including, if necessary, within thirty
(30) days following the execution by another EDS Provider of a Local Country
Agreement) to reflect changes in the Services and the procedures and resources
used to provide the Services (including, for purposes of clarity, any changes an
EDS Provider is required to make to its provision of the Services as a result of
another EDS Provider’s execution of a Local Country Agreement).  Each EDS
Provider shall also update its Procedures Manual within thirty (30) days of its
receipt of a request to do so from Coors, to address the matters identified in
Coors’ request.  Updates to the Procedures Manuals shall also be provided to
Coors for review, comment and approval.

 

(c)                      Each EDS Provider shall perform the Services in
accordance with its then-existing Procedures Manual.  In the event of a conflict
between the provisions of this Agreement and a Procedures Manual, the provisions
of this Agreement shall control.

 

9.8                                 Technical Change Control

 

EDS Providers shall implement any changes in the technical environments and
systems used to provide the Services in accordance with Section 2.3.10 of
Exhibit A and with the applicable Procedures Manual.  Until an EDS Provider’s
Procedures Manual is finalized (or updated as described in Section 9.7(b)
above), such EDS Provider shall follow Coors’ or the applicable Coors
Recipient’s existing procedures for the implementation of technical changes. 
Notwithstanding anything to the contrary in any Procedures Manual or any Coors
Recipient’s existing procedures:

 

(a)                      No EDS Provider shall make any change that would have a
material effect on the Services (including, without limitation, changes in
Equipment, Software and systems configurations, changes that would affect the
remigration of the Services back to the Coors Recipients or to a third party
service provider, system-architecture changes, or changes that would affect end
users), Service Levels, the amounts payable to the EDS Providers under this
Agreement or other costs and expenses of the Coors Recipients without Coors’
prior written consent, [*****].  Notwithstanding the foregoing, the EDS
Providers may make temporary changes required by an emergency but shall, if
reasonably practicable, contact appropriate Coors personnel to obtain prior
approval.  The EDS Providers shall promptly document and report such emergency
changes to Coors.

 

41

--------------------------------------------------------------------------------


 

(b)                     The EDS Providers shall move programs from development
and test environments to production environments in a controlled and documented
manner, and shall not permit any changes to be introduced into such programs
during such move without first obtaining Coors’ approval.

 

9.9                                 Contract Change Control

 

(a)                      From time to time during the Term, Coors or EDS may
propose changes in or additions to the Services or other aspects of this
Agreement.  Subject to clause (d) below, all such changes shall be implemented
pursuant to the procedures set forth in this Section (the “Change Control
Procedures”).

 

(b)                     If Coors desires to propose a change in or addition to
the Services or other aspects of this Agreement (including any changes in or
additions to the Services for which there is a Local Country Agreement), Coors
shall deliver a written notice to the EDS Project Executive describing the
proposal.  EDS shall respond to such proposal as promptly as reasonably possible
by preparing [*****] and delivering to the Coors Project Executive a written
document (a “Change Control Document”), indicating:  (i) the effect of the
proposal, if any, on the amounts payable by the Coors Recipients hereunder
(which effect shall be determined in the manner set forth in Section 12.4
(Charges Pursuant to Change Control Procedures)) and the manner in which such
effect was calculated; (ii) the effect of the proposal, if any, on Service
Levels; (iii) the anticipated time schedule for implementing the proposal; and
(iv) any other information requested in the proposal or reasonably necessary for
Coors to make an informed decision regarding the proposal, including, without
limitation, the effect of the proposal on [*****] relating to their human
resources, Equipment and Software.  If EDS desires to propose a change in or
addition to the Services or other aspects of this Agreement, it may do so by
preparing [*****] and delivering a Change Control Document to the Coors Project
Executive.  A Change Control Document shall constitute an offer by EDS to
implement the proposal described therein on the terms set forth therein, and
shall be [*****].

 

(c)                      No change in or addition to the Services or any other
aspect of this Agreement shall become effective without the written approval of
both the Coors Project Executive and the EDS Project Executive.  If Coors elects
to accept the offer set forth in the Change Control Document, as evidenced by
the written approval of the Coors Project Executive, any changes in or additions
to the Services described in the Change Control Document shall thereafter be
deemed “Services,” any other changes described in the Change Control Document
shall be deemed to have amended this Agreement, and the Parties shall agree on
any further modifications to the Agreement required to reflect the Change
Control Document.

 

(d)                     Routine changes made in the ordinary course of the EDS
Providers’ provision of the Services that are performed within the then-existing
chargeable resources used to provide the Services and that do not affect Service
Levels (such as changes to operating protocols, schedules and Equipment
configurations) shall be made [*****] Coors Recipients and shall be made and
documented in accordance with the applicable Procedures Manual(s).

 

42

--------------------------------------------------------------------------------


 

9.10                           [*****]

 

43

--------------------------------------------------------------------------------


 

9.11                           Subcontracting

 

(a)                      No EDS Provider shall delegate or subcontract any of
its obligations under this Agreement without the applicable Coors Recipient’s
prior written consent, which may be withheld in such Coors Recipient’s sole
discretion.  Notwithstanding the preceding sentence, but subject to clauses (c)
and (d) below, the EDS Providers may, in the ordinary course of business:
(i) enter into umbrella-type subcontracts (i.e., those that apply to Coors
Recipients as well as other clients of the EDS Providers) with third parties to
provide support services which will not cause such third parties to directly
interact with Coors Recipients’ personnel or end users (such as umbrella
software licenses, equipment purchase agreements, and agreements for janitorial
or plumbing services); and (ii) subcontract with third parties to provide
services that are specific to the Coors Recipients (including subcontracts which
might cause such third parties to directly interact with the Coors Recipients’
personnel or end users) provided that each such subcontract (together with any
related subcontracts) [*****].  Schedule 9.11 and any applicable
Schedule 9.11(LCA) respectively list each EDS Provider subcontractor, for which
a Coors Recipient’s approval would otherwise be required pursuant to this
Section 9.11(a), that has been pre-approved by the applicable Coors Recipient as
of the Commencement Date or as of an applicable Local Country Agreement
Effective Date and the scope of services for which such approval has been
granted.  All subcontracts that are Assigned Contracts or Local Country Assigned
Contracts shall be deemed to be approved by the Coors Recipients.

 

(b)                     If an EDS Provider desires to delegate or subcontract
any of its obligations under this Agreement in circumstances under which Coors’
approval is required pursuant to clause (a), it shall submit to Coors in writing
a proposal specifying (i) the specific tasks which such EDS Provider proposes to
subcontract, (ii) the reason for having a subcontractor perform such tasks
instead of such EDS Provider, (iii) the identity and qualifications of the
proposed subcontractor and (iv) any other information reasonably requested by
Coors or relevant to Coors’ approval of the subcontractor.

 

(c)                      If an EDS Provider delegates or subcontracts any of its
obligations under this Agreement (regardless of whether Coors’ prior written
consent to such delegation or subcontracting is required pursuant to clause (a)
of this Section 9.11), such EDS Provider shall include in such subcontract
provisions (A) substantially similar to Article 8 (Confidentiality), Article 10
(Audits), Sections 18.3 through 18.8, inclusive (Dispute Resolution) and (B) any
other provisions necessary for such EDS Provider to fulfill its obligations
under this Agreement (including without limitation, the obligation and
restrictions set forth in Sections 6.7, 6.8, 8.4 and clause (d) below).  With
respect to any subcontract entered into on or after the Commencement Date, for
which Coors’ consent is required pursuant to clause (a) of this Section 9.11,
each EDS Provider shall, in addition to including the clauses identified in the
preceding sentence, use commercially reasonable efforts to include in such
subcontract a provision naming Coors as an intended third-party beneficiary of
such subcontract.  In addition, no EDS Provider shall disclose any Coors
Confidential Information to any subcontractor until such subcontractor has
agreed in writing to assume the obligations described in Article 8
(Confidentiality).

 

(d)                     Coors may revoke approval of a subcontractor previously
approved, or object to an EDS Providers’ use of a subcontractor for which Coors’
approval was not required

 

44

--------------------------------------------------------------------------------


 

pursuant to clause (a), if the subcontractor’s performance has been materially
deficient, good faith doubt exists concerning the subcontractor’s ability to
render future performance, or there have been material misrepresentations by or
concerning the subcontractor.  Coors may, in its discretion, allow EDS up to
thirty (30) days to convince Coors that such revocation or objection is
unwarranted.  Upon such revocation or objection, the subcontracting EDS Provider
shall remove such subcontractor from performing the Services.

 

(e)                      The EDS Providers shall remain liable for obligations
performed by subcontractors to the same extent as if an EDS Provider’s employee
had performed such obligations, and for purposes of this Agreement such work
shall be deemed work performed by the EDS Providers.

 

(f)                        EDS acknowledges that it supports and recognizes the
need to utilize small, small disadvantaged minority and/or women-owned business
enterprises (“SDWBEs”) in the United States.  In support of such initiative
within the United States, EDS as a corporation has set a goal of spending
[*****] with SDWBEs.  EDS’ “Supplier Diversity Database” contains hundreds of
certified SDWBEs, and EDS will use reasonable efforts to use these entities when
appropriate as EDS Subcontractors to perform the Services in the United
States.   In the United States, EDS uses national associations and councils,
state and federal government agencies, and local chamber organizations to gain
access to SDWBEs.  The EDS Supplier Diversity team is active in local, regional
and national organizations. EDS also participates in trade shows, vendor fairs,
and annual commemorative events.  EDS designs and facilitates classes, seminars
and site visits to educate, share and enhance minority and women suppliers.  In
furtherance of the foregoing goals and commitments, for Services performed by
EDS in the United States, EDS shall comply with the “Coors Supplier Toolkit”
attached hereto as Exhibit F including, without limitation, by submitting a
report to the Coors Project Executive, in the form, and at the frequency
specified in such Exhibit F.  If Coors notifies EDS that Coors believes that
EDS’ use of minority-owned subcontractors is unreasonably low, the appropriate
EDS officials shall meet with Coors to discuss the reasons for the low usage,
and EDS shall develop and implement a plan reasonably anticipated to increase
such usage in the United States as practicable given the nature and scope of the
Services and the quality requirements of Coors.

 

Article 10
AUDITS

 

10.1                           Audit Rights

 

Each EDS Provider shall maintain at all times while this Article survives (as
specified in Section 10.4 (Survival)) a complete audit trail of all financial
and non-financial transactions under this Agreement for the preceding three (3)
complete calendar years (or the preceding seven (7) calendar years for Services
performed under the Local Country Agreement between EDS-UK and CBL) in
accordance with good practice in its industry and generally accepted accounting
principles, consistently applied.  The EDS Providers shall provide to the Coors
Recipients, their internal and external auditors, inspectors, regulators and
such other representatives as Coors may designate from time to time access at
reasonable times and after reasonable notice (unless circumstances reasonably
preclude such notice) to (i) the parts of any facility at which or from

 

45

--------------------------------------------------------------------------------


 

which an EDS Provider is providing the Services (subject to compliance with such
EDS Provider’s safety and security policies), (ii) EDS Personnel providing the
Services, and (iii) all relevant data and records relating to the Services, for
the purpose of performing audits and inspections of the Coors Recipients and
their business, to verify the integrity of the Coors Recipients’ data, to
examine the systems that process, store, support and transmit that data, and to
examine the EDS Providers’ charges and performance of the Services under this
Agreement.  The foregoing audit rights shall include, without limitation, audits
(A) of practices and procedures, (B) of systems, (C) of general controls and
security practices and procedures, (D) of disaster recovery and backup
procedures, (E) of the efficiency (in accordance with Section 9.10 [*****] of
the EDS Providers in performing the Services, (F) of the EDS Providers charges
under the Agreement and (G) necessary to enable the Coors Recipients and their
Affiliates to meet applicable regulatory requirements.  The EDS Providers shall
provide full cooperation to such auditors, inspectors, regulators and
representatives, including the installation and operation of audit software.

 

10.2                           Payments

 

If an audit reveals that a EDS Provider has overcharged a Coors Recipient for
Services during the audited period, such EDS Provider shall reimburse the
applicable Coors Recipient for (i) such overpayment [*****].  Each EDS Provider
shall pay such amount to the appropriate Coors Recipient within thirty (30) days
after the Coors Recipient’s written request (which shall include the relevant
portions of the audit report).

 

10.3                           EDS and External Audits

 

EDS shall promptly report to Coors any material issues or problems discovered by
any EDS Provider as a result of any internal or external review or audit
conducted by the EDS Providers or their Affiliates, or by their respective
contractors, agents or representatives relating to this Agreement or the
Services, including reports of corrective actions taken as a result of such
review or audit.  EDS shall make available promptly to Coors each year upon
request [*****] an external audit complying with SAS 70 Type II (or any
successor standard approved by Coors) of the EDS Provider’s practices and
procedures relating to its performance of the Services hereunder.

 

10.4                           Survival

 

This Article shall survive the expiration or earlier termination of the Term or
any Local Country Agreement Term and shall continue to the third (3rd) 
anniversary of the last day an EDS Provider provides any Termination Assistance.

 

46

--------------------------------------------------------------------------------


 

Article 11
INSURANCE; RISK OF LOSS

 

11.1                           Required Insurance Coverages

 

Throughout the Term EDS shall maintain in force the following insurance
coverages:

 

(a)                      Commercial General Liability Insurance, including
Products/Completed Operations and Advertising Injury coverage, with a minimum
combined single limit of Ten Million Dollars ($10,000,000) per occurrence;

 

(b)                     Worker’s Compensation Insurance, including occupational
illness or disease coverage, disability insurance (or other similar social
insurance in accordance with the laws of the country, state or territory
exercising jurisdiction over EDS Personnel providing the Services) and
Employer’s Liability Insurance with a minimum limit of One Million Dollars
($1,000,000) per employee by accident/ One Million Dollars ($1,000,000) per
employee by disease/ One Million Dollars ($1,000,000) policy limit by disease;

 

(c)                      Professional Liability (Errors and Omissions Liability
Insurance) in an amount of at least Ten Million Dollars ($10,000,000) per
occurrence;

 

(d)                     Automotive Liability Insurance covering use of all
owned, non-owned and hired automobiles with a minimum combined single limit of
One Million Dollars ($1,000,000) per occurrence for bodily injury and property
damage liability;

 

(e)                      “All Risk” Property Insurance, including, without
limitation, coverage against damage by earthquake or flood, in an amount equal
to the replacement value of the Equipment; and

 

(f)                        Crime Insurance (including Computer Fraud Insurance)
in a minimum amount of Ten Million Dollars ($10,000,000) per loss.

 

11.2                           General Insurance Provisions

 

All insurance policies EDS is required to carry pursuant to this Article shall: 
(i) be primary as to EDS’ negligence and non-contributing with respect to any
other insurance or self-insurance Coors may maintain; (ii) for the policies
described in Sections 11.1(a) and 11.1(d), name Coors, its Affiliates and their
respective officers, directors and employees as additional insureds, as such
parties’ interests may appear with respect to this Agreement; (iii) for the
policies described in Sections 11.1(e) and 11.1(f), name Coors, its Affiliates
and their respective officers, directors and employees as “Loss Payee;” (iv) be
provided by reputable and financially responsible insurance carriers with a
Best’s minimum rating of “A-” (or any future equivalent); and (v) require the
insurer to notify Coors in writing at least thirty (30) days in advance of
cancellation or material modification.  In addition, the insurance policies EDS
is required to carry pursuant to clauses, 11.1(a), 11.1(b), 11.1(d), and 11.1(e)
shall be endorsed to provide for a waiver of subrogation against Coors, its
Affiliates and their respective officers, directors,

 

47

--------------------------------------------------------------------------------


 

employees, agents, successors and assigns.  EDS shall cause its insurers to
issue to Coors on or before the Commencement Date and each policy renewal date
certificates of insurance evidencing that the coverages and policy endorsements
required by this Article are in effect.

 

11.3                           Risk of Loss

 

Each Coors Recipient and EDS Provider shall be responsible for risk of loss of,
and damage to, any Equipment, Software or other materials in its possession or
under its control.

 

Article 12
CHARGES

 

12.1                           Charges in Exhibit C

 

(a)                      Subject to the other provisions of this Agreement, each
Coors Recipient shall pay to its counterpart EDS Provider the amounts set forth
in Exhibit C applicable to Services performed for such Coors Recipient as
payment in full for the Services and all other obligations performed by the EDS
Providers during the Term (or the Local Country Agreement Term, as applicable). 
  The Local Country Agreements shall provide for invoicing by each EDS Provider
and payment by the corresponding Coors Recipient in local currency for Services
performed for such Coors Recipient.

 

(b)                     Except as otherwise expressly set forth in this
Agreement, the Coors Recipients shall not be obligated to pay any amounts to the
EDS Providers for their performance of the Services and their other obligations
under this Agreement other than the amounts set forth in Exhibit C.  Without
limiting the foregoing, the Coors Recipients shall not be required to [*****]
provided, however, that the Coors Recipients acknowledge that the EDS Providers’
personnel rates do not include [*****].  If the Term or any Local Country
Agreement Term, as applicable, is extended pursuant to Sections 2.2 or 17.6, the
amounts and terms set forth in Exhibit C and in this Agreement for the calendar
year ending December 31, 2010 shall continue to apply during the extension
period(s) except as provided in Schedule 17.2.  Throughout the Term (or Local
Country Agreement Term, as applicable), and consistent with their other
obligations pursuant to this Agreement, the EDS Providers shall use commercially
reasonable efforts to perform the Services in a manner which [*****] to the
Coors Recipients, including without limitation through the efficient use of
resources.

 

12.2                           Managed and Pass-Through Expenses

 

(a)                      Each EDS Provider shall promptly (i) review for
accuracy any third party invoice for any Managed Expenses, (ii) use commercially
reasonable efforts to resolve with the invoicing third-party any discrepancy or
inaccuracy in such invoice, and (iii) send the original third party invoice
(together with all relevant information regarding any disputed items on such
invoice) to the Coors Project Executive (or his or her designee for a Local
Country Agreement) not less than ten (10) Business Days prior to the date such
invoice is payable; provided, that

 

48

--------------------------------------------------------------------------------


 

voice and telecommunications invoices shall be sent directly to the applicable
Coors Recipient by the invoicing party and the EDS Providers shall not have the
responsibilities set forth in clauses (i), (ii) and (iii) above with respect
thereto.  Notwithstanding the foregoing sentence, if (A) an EDS Provider
receives such invoice from the invoicing third party within such ten (10)
Business Day period, or (B) an EDS Provider’s compliance with clause (iii) above
will not afford it sufficient time to comply with clauses (i) and (ii) above,
such EDS Provider shall immediately upon receipt forward a copy of such invoice
to the Coors Project Executive (or his or her designee for a Local Country
Agreement) via facsimile with a clear notation stating that the invoice has not
yet been reviewed by such EDS Provider, and such EDS Provider shall promptly
thereafter perform the functions described in clauses (i) and (ii) above. 
[*****]  Each EDS Provider shall use commercially reasonable efforts to minimize
the amount of Managed Expenses.  Coors shall have the right, in its sole
discretion to revise, terminate or replace any contract resulting in Managed
Expenses, [*****] provided, however, that any revision, termination or
replacement of any Third Party Contract identified as a “Managed Contract” on
Schedules 5.3(a)(i) or 5.3(a)(ii) (or a Schedule 5.3(a)(i) (LCA) or
Schedule 5.3(a)(ii) (LCA)) shall be subject to the Change Control Procedures
specified in Section 12.4

 

(b)                     Each EDS Provider shall review for accuracy the third
party invoice for any Pass-Through Expenses and shall pay when due to such third
party all valid amounts set forth on such invoice.  Such EDS Provider shall
include the amount of such payment on its next invoice to its corresponding
Coors Recipient and shall include with such invoice a copy of the third party
invoice.  [*****]  Each EDS Provider shall use commercially reasonable efforts
to minimize the amount of Pass-Through Expenses.  With respect to materials or
services paid for on a Pass-Through Expenses basis, each Coors Recipient shall
have the right to:  (i) obtain such materials or services directly from a third
party, (ii) designate the third party source for such materials or services;
(iii) designate the particular materials or services its corresponding EDS
Provider shall obtain; (iv) require its corresponding EDS Provider to identify
and consider multiple sources for such materials or services; and (v) review and
approve the Pass-Through Expenses for such materials or services before its
corresponding EDS Provider enters into a subcontract for such materials or
services.  No Coors Recipient shall require any EDS Provider to incur
obligations for Pass-Through Expenses beyond the then-remaining portion of the
Term (or Local Country Agreement Term, as applicable).

 

12.3                           Taxes

 

(a) [*****]

 

(b) [*****]

 

49

--------------------------------------------------------------------------------


 

(c) [*****]

 

(d) [*****]

 

50

--------------------------------------------------------------------------------


 

(e)          The Coors Recipients and EDS Providers shall cooperate with each
other to enable each of them to determine accurately their respective tax
liabilities and to reduce such liabilities to the extent permitted by law. 
[*****]

 

(f)            At Coors’ request, where permissible by the applicable taxing
authority, audits of the taxes payable by Coors in the United States pursuant to
this Agreement shall be handled as part of EDS’ U.S. state and local sales and
use tax audits.

 

(g)         [*****]

 

(h)         [*****]

 

12.4                           Charges Pursuant to Change Control Procedures

 

(a)                      If either Coors or EDS proposes a change in or addition
to the Services pursuant to the Change Control Procedures, the price for such
change or addition shall be determined in the manner set forth in this Section.

 

(b)                     To the extent the proposed change or addition can be
accommodated within the existing level of chargeable resources then being used
by the EDS Providers to provide the Services and without degradation to existing
Service Levels (unless otherwise agreed by Coors in writing), [*****]

51

--------------------------------------------------------------------------------


 

 

(c)                      To the extent the proposed change or addition will
require the addition or subtraction of resources for which a pricing metric
exists under this Agreement, the resulting change to the charges payable by the
Coors Recipients hereunder shall, subject to Section 2 of Exhibit C (Minimum
Revenue Commitment) and Section 12.5 (Significant Events), be calculated in
accordance with that pricing metric.

 

(d)                     To the extent the proposed changes or additional
Services are not subject to clauses (b) or (c) above, [*****].

 

12.5                           Significant Events

 

(a)                      The charges provided for in this Article and Exhibit C
and the [*****] provided for in Schedule 17.2 [*****] and any affected Schedules
17.2(LCA) shall be equitably adjusted in the manner described in this Section if
a “Significant Event” occurs.  A Significant Event shall mean [*****].

 

(b)                     If Coors notifies EDS of the occurrence of a Significant
Event (which notice shall be accompanied by an explanation by Coors of the basis
for its determination of such occurrence), the relevant Baseline Resource Levels
for the affected Coors Recipients (as defined in Exhibit C) [*****] the
anticipated resource usage during the remainder of the Term (or Local Country
Agreement Term, as applicable) in the following manner:

 

(i)                                     [*****]

 

52

--------------------------------------------------------------------------------


 

(ii)                                  [*****]

 

(iii)                               [*****]

 

(c)                      [*****]

 

(d)                     [*****]

 

53

--------------------------------------------------------------------------------


 

12.6                           Recordkeeping

 

The EDS Providers shall maintain complete and accurate records of, and
supporting documentation for, the amounts billed to and payments made by the
Coors Recipients under this Agreement [*****].  The EDS Providers shall retain
such records in accordance with their respective Coors Recipient’s record
retention policy in effect from time to time.  A copy of Coors records retention
policy in effect on the Commencement Date is attached hereto as Schedule 12.6. 
A copy of CBL’s records retention policy as of the Amendment Effective Date is
attached hereto as Schedule 12.6(LCA-UK).  Each EDS Provider shall provide
Coors, at Coors’ request, with paper and electronic copies of documents and
information reasonably necessary to verify the EDS Providers’ compliance with
this Agreement.  Coors and its authorized agents and representatives shall have
access to such records for audit purposes during normal business hours during
the Term (or Local Country Agreement Term, as applicable) and thereafter for the
period during which the EDS Providers are required to maintain such records.

 

12.7                           Coors/CBL Payments

 

(a)                                  On the Commencement Date Coors shall pay to
EDS, by wire transfer, the [*****].

 

(b)                                 On the Amendment Effective Date, CBL shall
pay to EDS-UK, by wire transfer, [*****].

 

(c)                                  On the first anniversary of the Amendment
Effective Date, CBL shall pay to EDS-UK, by wire transfer, [*****].

 

(d)                                 On the Amendment Effective Date, Coors shall
pay to EDS, by wire transfer, [*****].

 

(e)                                  On the first anniversary of the Amendment
Effective Date, Coors shall pay to EDS, by wire transfer, [*****].

 

12.8                           Hyperinflation Protection

 

(a)                      As used in this Section 12.8, the following terms shall
have the indicated meanings:

 

(i)                                     “Blended COLA Percentage Change” means,
for each anniversary of the Commencement Date, a percentage equal to the sum of
(A) the product of (1) 66.6% and (2) the ECI Percentage Change for that
anniversary of the Commencement Date, and (B) the product of (1) 33.3%, and
(2) the CPI Percentage Change for that anniversary of the Commencement Date.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  “COLA Adjustable Charges” means the
Monthly Baseline Charges applicable to Coors (excluding the Coors Monthly
Current Asset Payments), ARC/RRC rates applicable to Coors, and personnel rates
specified in Exhibit C applicable to Coors.

 

(iii)                               “CBL Adjustable Charges” means the Monthly
Baseline Charges applicable to CBL (excluding the CBL Monthly Current Asset
Payments), ARC/RRC rates applicable to CBL, and personnel rates specified in
Exhibit C applicable to CBL.

 

(iv)                              “CBL Base Index” means the CBL Index from the
immediately prior anniversary of the Amendment Effective Date (or, for the first
anniversary, the CBL Index most recently published as of the Amendment Effective
Date).

 

(v)                                 “CBL Current Index” means the most recently
published CBL Index as of any anniversary of the Amendment Effective Date.

 

(vi)                              “CBL Percentage Change” means, for each
anniversary of the Amendment Effective Date, the percentage by which the CBL
Current Index on that anniversary exceeds the CBL Base Index for that
anniversary of the Amendment Effective Date.

 

(vii)                           “CBL Index” means the Retail Price Index, the
UK’s main domestic measure of inflation as published by the Office for National
Statistics (January 1987 = 100). .

 

(viii)                        “CPI Base Index” means the CPI Current Index from
the immediately prior anniversary of the Commencement Date (or, for the first
anniversary, the CPI Index most recently published as of the Commencement Date).

 

(ix)                                “CPI Current Index” means the most recently
published CPI Index as of any anniversary of the Commencement Date.

 

(x)                                   “CPI Percentage Change” means, for each
anniversary of the Commencement Date, the percentage by which the CPI Current
Index on that anniversary exceeds the CPI Base Index for that anniversary of the
Commencement Date.

 

(xi)                                “CPI Index” means the Consumer Price Index
for All Urban Consumers, U.S. City Average, 1982-84=100, as published by the
Bureau of Labor Statistics.

 

(xii)                             “ECI Base Index” means the ECI Current Index
from the immediately prior anniversary of the Commencement Date (or, for the
first anniversary, the ECI Index most recently published as of the Commencement
Date).

 

(xiii)                          “ECI Current Index” means the most recently
published ECI Index as of any anniversary of the Commencement Date.

 

(xiv)                         “ECI Index” means the Employment Cost Index for
Total Compensation for Private Industry, All Workers (Not Seasonally Adjusted),
June 1989 = 100, as published by the Bureau of Labor Statistics.

 

55

--------------------------------------------------------------------------------


 

(xv)                            “ECI Percentage Change” means, for each
anniversary of the Commencement Date, the percentage by which the ECI Current
Index on that anniversary exceeds the ECI Base Index for that anniversary of the
Commencement Date.

 

(b)                     [*****]

 

(c)                      [*****]

 

12.9                           Gainsharing

 

(a)                      In the event either Party proposes a change to the way
Services are provided hereunder or requests new services and (i) such change or
new services results in a readily quantifiable out-of-pocket savings in cost to
the Coors Recipients, and (ii) the cost of such change or new services is shared
by the Coors Recipients and the EDS Providers, the [*****].

 

(b)                     A Coors Recipient may request that the EDS Providers
provide personnel resources for new or changed Services implemented pursuant to
the Change Control Procedures on [*****].  In such event, if an EDS Provider is
able to perform such new or changed Services using less than the agreed upon
[*****].

 

12.10                     Monthly Current Asset Payments.

 

(a)                      During each of the first thirty (30) months during the
Term, Coors shall pay to EDS the amount described as the “Coors Monthly Current
Asset Payment” in Exhibit C-3 (the “Coors Monthly Current Asset Payment”).  The
first Coors Monthly Current Asset Payment shall be invoiced by EDS on the
Commencement Date, and subsequent Coors Monthly Current Asset Payments shall be
invoiced on the first Business Day of each of the twenty-nine (29) months
thereafter.  Each Coors Monthly Current Asset Payment shall be due and payable
by Coors to EDS (or, at EDS’ direction, directly to EDS’ lessor of the Coors
Transferred Equipment) thirty (30) days after it is invoiced.

 

(b)                     During each of the first thirty (30) months following
the Amendment Effective Date, CBL shall pay to EDS-UK the amount described as
the “CBL Monthly Current Asset Payment” in Exhibit C-3 (the “CBL Monthly Current
Asset Payment”).  The first CBL Monthly Current Asset Payment shall be invoiced
by EDS-UK on the Amendment Effective Date, and subsequent CBL Monthly Current
Asset Payments shall be invoiced on the first

 

56

--------------------------------------------------------------------------------


 

Business Day of each of the twenty nine (29) months thereafter.  Each CBL
Monthly Current Asset Payment shall be due and payable by CBL to EDS-UK (or, at
EDS-UK’s direction, directly to EDS-UK’s lessor of the CBL Transferred
Equipment) thirty (30) days after it is invoiced.

 

(c)                      The Monthly Current Asset Payments [*****] to
Section 13.5 [*****] , nor shall the Monthly Current Asset Payments be subject
to adjustment pursuant to Section 9.10 [*****] or Section 12.5  (Significant
Events).  Disposition of the Transferred Assets upon the expiration or any
termination of this Agreement is addressed in Section 17.9 (Purchase of
Equipment). In the event CBL fails to pay EDS-UK a CBL Monthly Current Asset
Payment for any reason, [*****].

 

Article 13
INVOICING AND PAYMENT

 

13.1                           Invoices

 

(a)                                  EDS shall issue to Coors, [*****].  Each
invoice shall separately state charges for each category of Service [*****], if
any, and shall otherwise be in such detail as Coors may reasonably request for
its internal accounting needs (including, without limitation, the chargeback
information described in Section 5.5.3.6 of Exhibit A).  Each invoice shall
include any calculations used to establish the charges.

 

(b)                                 Each EDS Provider that is a party to a Local
Country Agreement shall issue to the Coors Recipient for that Local Country
Agreement, [*****], if any, and shall otherwise be in such detail as such Coors
Recipient may reasonably request for its internal accounting needs.  Each
invoice shall include any calculations used to establish the charges.

 

(c)                                  EDS shall deliver each Coors invoice to the
Coors Project Executive.  Invoices under a Local Country Agreement shall be
delivered by the applicable EDS Provider to the Local

 

57

--------------------------------------------------------------------------------


 

Country Agreement designee of the Coors Project Executive, with a copy to the
Project Executive.  Additionally, together with each invoice delivered to Coors
for Services provided to Coors, EDS shall deliver to the Coors Project Executive
a consolidated invoice, [*****].

 

13.2                           Payment; Late Charges

 

(a)                      Subject to Section 13.5 [*****],  any amount due by a
Coors Recipient or an EDS Provider under this Agreement for which a payment date
is not otherwise specified, including, without limitation, each invoice
delivered to Coors or another Coors Recipient pursuant to Section 13.1 for
Services provided to Coors or another Coors Recipient, [*****] such invoice is
received by the Coors Project Executive (or another Coors Recipient pursuant to
Section 13.1, or an EDS Provider other than EDS, the designee of the the EDS
Project Executive).

 

(b)                     Unless otherwise expressly provided in this Agreement,
to the extent that a Coors Recipient is entitled to a credit pursuant to this
Agreement, the corresponding EDS Provider shall provide such Coors Recipient
[*****].

 

(c)                      Any amount owed by a Coors Recipient to an EDS Provider
or by an EDS Provider to a Coors Recipient and not paid or credited when due
shall [*****].  The Coors Recipients and EDS Providers agree that [*****].

 

13.3                           Proration

 

All periodic charges under this Agreement ([*****]) shall be computed [*****].

 

58

--------------------------------------------------------------------------------


 

13.4                           Refunds

 

If any Coors Recipient or EDS Provider should receive a refund, credit or other
rebate for goods or services paid for by its corresponding EDS Provider or Coors
Recipient, the recipient of such refund, credit or rebate shall promptly notify
the corresponding party and shall pay such amount to such other party (or, if
applicable, provide a credit on the next delivered invoice) within thirty (30)
days after receipt thereof.

 

13.5                           [*****]

(a)                      Each Coors Recipient and EDS Provider shall pay when
due, [*****] any undisputed amounts owed to a corresponding party pursuant to
the terms of this Agreement; [*****].

 

(b)                     [*****] amount otherwise payable to an EDS Provider,
such Coors Recipient shall notify the applicable EDS Provider on or prior to the
date the payment would have otherwise been due of [*****].

 

Article 14
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS

 

14.1                           Mutual Representations and Warranties

 

(a)                      Each Party represents and warrants that, as of the
Commencement Date:

 

(i)                                     It is a corporation duly incorporated
(or, in the case of EDS, it is a limited liability company duly organized),
validly existing and in good standing under the laws

 

59

--------------------------------------------------------------------------------


 

of the state in which it is incorporated (or, in the case of EDS, organized),
and is good standing in each other jurisdiction where the failure to be in good
standing would have a material adverse affect on its business or its ability to
perform its obligations under this Agreement.

 

(ii)                                  It has all necessary company power and
authority to own, lease and operate its assets and to carry on its business as
presently conducted and as it will be conducted pursuant to this Agreement.

 

(iii)                               It has all necessary company power and
authority to enter into this Amended and Restated Global Master Services
Agreement and to perform its obligations hereunder, and the execution and
delivery of this Amended and Restated Global Master Services Agreement and the
consummation of the transactions contemplated by this Amended and Restated
Global Master Services Agreement have been duly authorized by all necessary
company actions on its part.

 

(iv)                              This Amended and Restated Global Master
Services Agreement constitutes a legal, valid and binding obligation of such
party, enforceable against it in accordance with its terms, subject only to the
effect of bankruptcy laws or equitable relief which a court may grant.

 

(v)                                 It is not a party to, and is not bound or
affected by or subject to, any instrument, agreement, charter or by-law
provision, law, rule, regulation, judgment or order which would be contravened
or breached as a result of the execution of this Amended and Restated Global
Master Services Agreement or consummation of the transactions contemplated by
this Amended and Restated Global Master Services Agreement, excluding only (with
respect to Coors) any Third Party Consents required for the assignment by Coors
to EDS of Third Party Contracts or the grant by Coors to EDS of access to and
use of Third Party Contracts.

 

(b)                     Coors represents and warrants with respect to CBL, and
EDS represents and warrants with respect to EDS-UK, that as of the Amendment
Effective Date:

 

(i)                                     It is a corporation duly incorporated,
validly existing and in good standing under the laws of the state or country in
which it is incorporated, and is good standing in each other jurisdiction where
the failure to be in good standing would have a material adverse affect on its
business or its ability to perform its obligations under this Agreement.

 

(ii)                                  It has all necessary company power and
authority to own, lease and operate its assets and to carry on its business as
presently conducted and as it will be conducted pursuant to this Agreement.

 

(iii)                               It has all necessary company power and
authority to enter into the Local Country Agreement and to perform its
obligations under such agreement, and the execution and delivery of such
agreement and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary company actions on its part.

 

(iv)                              The Local Country Agreement to which it is a
party constitutes the legal, valid and binding obligations of such party,
enforceable against it in accordance with

 

60

--------------------------------------------------------------------------------


 

their respective terms, subject only to the effect of bankruptcy laws or
equitable relief which a court may grant.

 

(v)                                 It is not a party to, and is not bound or
affected by or subject to, any instrument, agreement, charter or by-law
provision, law, rule, regulation, judgment or order which would be contravened
or breached as a result of the execution of the Local Country Agreement to which
it is a party or consummation of the transactions contemplated by such
agreement, excluding only (with respect to CBL) any Third Party Consents
required for the assignment by CBL to EDS-UK of Third Party Contracts or the
grant by CBL to EDS-UK of access to and use of Third Party Contracts.

 

14.2                           Coors Representations and Warranties

 

(a)          Coors represents and warrants to EDS that, as of the Commencement
Date:

 

(i)                                     Coors or its Affiliates own the Coors
Transferred Equipment free and clear of all liens, mortgages, pledges and
security interests, and each has the right to transfer the Coors Transferred
Equipment owned by it to EDS.

 

(ii)                                  To the actual knowledge of the Coors
manager with direct operational responsibility for administering the Third Party
Contracts to which Coors is a party as of the Commencement Date: (i) each such
Third Party Contract existing on the Commencement Date is in full force and
effect, and (ii) there is no material default under any such Third Party
Contract by Coors or the other parties thereto.

 

(iii)                               To the actual knowledge of the Coors
property manager with direct operational responsibility for the Golden Data
Center:  (i) the Golden Data Center Lease is in full force and effect, and
(ii) there is no material default under the Golden Data Center Lease by Coors or
the lessor thereunder.

 

(iv)                              It has as of the Commencement Date, and shall
have throughout the Term, the right and authority to use the Coors Software and
to grant to EDS the licenses to Coors Software and other Coors Intellectual
Property described in this Agreement, and that the use of such Coors Software
and other Coors Intellectual Property does not and will not infringe upon the
proprietary rights of any third party.

 

(b)                     Coors represents and warrants to EDS that, as of the
Amendment Effective Date:

 

(i)                                     CBL or its Affiliates own the CBL
Transferred Equipment free and clear of all liens, mortgages, pledges and
security interests, and each has the right to transfer the CBL Transferred
Equipment owned by it to EDS-UK.

 

(ii)                                  To the actual knowledge of the CBL manager
with direct operational responsibility for administering the Third Party
Contracts to which CBL is a party as of the Amendment Effective Date: (i) each
such Third Party Contract existing on the Amendment Effective Date is in full
force and effect, and (ii) there is no material default under any such Third
Party Contract by CBL or the other parties thereto.

 

61

--------------------------------------------------------------------------------


 

(iii)                               CBL has as of the Amendment Effective Date,
and shall have throughout the remainder of the Term, the right and authority to
use the Coors Software and to grant to the EDS Providers the licenses to Coors
Software and other Coors Intellectual Property described in this Agreement, and
that the use of such Coors Software and other Coors Intellectual Property does
not and will not infringe upon the proprietary rights of any third party.

 

14.3                           EDS Representations and Warranties

 

EDS represents and warrants to Coors that:

 

(a)                      As of the Commencement Date and the Amendment Effective
Date, it has not violated any applicable laws or regulations or any Coors
policies regarding the offering of unlawful inducements in connection with this
Agreement.

 

(b)                     As of the Commencement Date and the Amendment Effective
Date, EDS-UK has not violated any applicable laws or regulations or any Coors or
CBL policies regarding the offering of unlawful inducements in connection with
this Agreement.

 

(c)                      As of the Commencement Date and the Amendment Effective
Date, it is appropriately skilled, experienced and trained to perform the
Services to be performed by it.

 

(d)                     As of the Amendment Effective Date, EDS-UK is
appropriately skilled, experienced and trained to perform the Services to be
performed by EDS-UK.

 

(e)                      It has as of the Commencement Date, and shall have
throughout the Term, the right and authority to use the EDS Software to provide
Services and to grant the licenses to EDS Software and other EDS Intellectual
Property described in this Agreement, and that the use of such EDS Software and
other EDS Intellectual Property does not and will not infringe upon the
proprietary rights of any third party.

 

(f)                        EDS-UK has as of the Amendment Effective Date, and
shall have throughout the remainder of the Term, the right and authority to use
the EDS Software to provide Services and to grant the licenses to EDS Software
and other EDS Intellectual Property described in this Agreement, and that the
use of such EDS Software and other EDS Intellectual Property does not and will
not infringe upon the proprietary rights of any third party.

 

14.4                           Mutual Covenants

 

(a)                      Each Coors Recipient and EDS Provider shall perform its
obligations under this Agreement in compliance with all applicable laws, rules,
regulations, ordinances, treaties and orders.  The EDS Providers shall obtain
all permits, certificates, approvals, and inspections required in connection
with the provision of the Services.  Each Party will be responsible for making
any reasonable accommodation required under the Americans with Disabilities Act
with respect to the facilities that it owns or leases in the United States.

 

(b)                     Whenever this Agreement requires or contemplates any
action, consent or approval, each Coors Recipient and EDS Provider shall act
reasonably and in good faith and

 

62

--------------------------------------------------------------------------------


 

(unless the Agreement expressly allows exercise of a party’s sole discretion)
shall not unreasonably withhold or delay such action, consent or approval.

 

14.5                           EDS Covenants

 

The EDS Providers shall cooperate with the Coors Recipients’ third party
auditors, contractors and service providers, provided that such third parties
comply with the EDS Providers’ reasonable security and confidentiality
requirements and, to the extent the third parties are performing work on EDS
Provider-owned, -licensed or -leased Software or Equipment, comply with the EDS
Provider’s reasonable work standards, methodologies and procedures.

 

Article 15
INDEMNIFICATION

 

15.1                           [*****]

 

63

--------------------------------------------------------------------------------


 

15.2                           [*****]

 

64

--------------------------------------------------------------------------------


 

[*****]

 

65

--------------------------------------------------------------------------------


 

15.3                           [*****]

 

66

--------------------------------------------------------------------------------


 

15.4                           [*****]

 

15.5                           [*****]

 

67

--------------------------------------------------------------------------------


 

Article 16
LIMITATIONS ON LIABILITY

 

16.1                           General Intent

 

[*****]

 

16.2                          

 

(a)                      [*****]

 

(b)                     [*****]

 

16.3                           [*****]

 

(a)                      [*****]

 

(b)                     [*****]

 

68

--------------------------------------------------------------------------------


 

(c)                      [*****]

 

16.4                           Force Majeure

 

(a)                      [*****]

 

(b)                     [*****]

 

(c)                      [*****]

 

69

--------------------------------------------------------------------------------


 

 

(ii)                      [*****]

 

(d)                     [*****]

 

16.5         [*****]

 

70

--------------------------------------------------------------------------------


 

16.6                           [*****]

 

Article 17
TERMINATION

 

17.1                           [*****]

 

(a)                      [*****]

 

(b)                     [*****]

 

71

--------------------------------------------------------------------------------


 

(c)                      [*****]

 

(d)                     [*****]

 

(e)                      [*****]

 

72

--------------------------------------------------------------------------------


 

17.2                           [*****]

 

(a)                      [*****]

 

(b)                     [*****]

 

73

--------------------------------------------------------------------------------


 

17.3                           [*****]

 

17.4                           [*****]

 

Either Party shall have the option, but not the obligation, to terminate this
Agreement in its entirety without payment of a termination fee if the other
Party (i) becomes insolvent or is unable to meet its debts as they mature,
(ii) files a voluntary petition in bankruptcy or seeks reorganization or to
effect a plan or other arrangement with creditors, (iii) files an answer or
other pleading admitting, or fails to deny or contest, the material allegations
of an involuntary petition filed against it pursuant to any act of Congress
relating to bankruptcy, arrangement or reorganization, (iv) shall be adjudicated
a bankrupt or shall make an assignment for the benefit of its creditors
generally, (v) shall apply for, consent to or acquiesce in the appointment of
any receiver, or trustee for all or a substantial part of its property, or
(vi) any such receiver, or trustee shall be appointed and shall not be
discharged within thirty (30) days after the date of such appointment.   EDS
shall have the option, but not the obligation, to cause an EDS Provider, and
Coors shall have the option, but not the obligation, to cause a Coors Recipient,
to terminate its applicable Local Country Agreement in its entirety without
payment of a termination fee if the other party to such Local Country Agreement
(i) becomes insolvent or is unable to meet its debts as they mature, (ii) files
a voluntary petition in bankruptcy or seeks reorganization or to effect a plan
or other arrangement with creditors, or passes a resolution for its winding up,
or if a court of competent jurisdiction makes an order for the winding up or
dissolution of the other party to a Local Country Agreement, (iii) files an
answer or other pleading admitting, or fails to deny or contest, the material
allegations of an involuntary petition filed against it pursuant to any act of
Congress or local law relating to bankruptcy, insolvency, arrangement or
reorganization, (iv) shall be adjudicated a bankrupt or shall make an assignment
for the benefit of its creditors generally, (v) shall apply for, consent to or
acquiesce in the appointment of any receiver, administrative receiver or trustee
for all or a substantial part of its property, or (vi) any such receiver,
trustee or administrative receiver shall be appointed and shall not be
discharged within thirty (30) days after the date of such appointment.   A Party
(or a party to a Local Country Agreement) may exercise its termination option
pursuant to this Section by delivering to the other Party (or its corresponding
party in the case of the termination of a Local Country Agreement) written
notice of such termination identifying the termination date.  Notwithstanding
the foregoing, no EDS Provider shall have the right to terminate this Agreement
or a Local Country Agreement as permitted by this Section if the Coors
Recipients continue to pay pursuant to this Agreement for Services during the
pendency of any such bankruptcy, insolvency or such other specified event.

 

74

--------------------------------------------------------------------------------


 

17.5                           [*****]

 

17.6                           Extension of Expiration/Termination Effective
Date

 

(a)                      Coors may, at its option, extend the expiration date of
the Term or the termination date of the Term (regardless of whether the
Agreement has been terminated by Coors or EDS), or the expiration date or
termination date of any Local Country Agreement Term one or more times by
delivering written notice of such extension to EDS at least thirty (30) days
before such expiration date or termination date (as such expiration date or
termination date may have been extended pursuant to the previous exercise of
such extension option one or more times); provided, however, that:

 

(i)                                     Coors may also extend the expiration
date or termination date (as it may have been extended pursuant to the previous
exercise of the option granted by this Section) without providing at least
thirty (30) days written notice if Coors indicates to EDS in good faith that
Coors requires such extension because any Coors Recipients’ transition to a new
outsourcer or to providing the Services internally has been delayed; and

 

(ii)                                  the total of all extensions pursuant to
this Section shall not exceed eighteen (18) months; and

 

(iii)                               the total length of the Term or any Local
Country Agreement Term, including any extensions pursuant to this Section shall
not extend beyond December 31, 2012.

 

(b)         This Agreement shall continue to govern the performance of all
Services during such extension period(s), except that if the Agreement was
terminated by EDS for a Coors

 

75

--------------------------------------------------------------------------------


 

Recipient(s) nonpayment pursuant to Section 17.1(d)(i) [*****].

 

(c)                      [*****]

 

17.7                           Effect of Termination

 

Termination of this Agreement, any Local Country Agreement or any Service Towers
for any reason under this Article shall not affect (i) any liabilities or
obligations of any Coors Recipient or EDS Provider arising before such
termination or out of the events causing such termination or (ii) any damages or
other remedies to which a an EDS Provider or Coors Recipient may be entitled
under this Agreement, at law or in equity arising from any breaches of such
liabilities or obligations.

 

17.8                           Expiration/Termination Assistance

 

(a)                      Commencing one (1) year before the expiration of the
Term or, if applicable, upon delivery of a termination notice by Coors or EDS
pursuant to this Article 17 (Termination), and continuing until six (6) months
after the expiration of the Term or, if applicable, six (6) months after the
termination date of this Agreement or a Local Country Agreement (as such
expiration date or termination date may be extended pursuant to Section 17.6
(Extension of Expiration/Termination Effective Date)), the EDS Providers shall
provide to the Coors Recipients and/or Coors’ designee the assistance reasonably
requested by Coors to facilitate the orderly transfer of the Services to the
Coors Recipients or to Coors’ designee, including, without limitation, the
assistance described in Exhibit D (or any applicable Exhibit D(LCA))
(collectively, “Termination Assistance”).  This Agreement shall continue to
govern the performance of all such Termination Assistance before or after the
expiration or termination of the Term; provided, however, that:

 

(i)                                     [*****] for any Termination Assistance
rendered before or on the expiration date of the Term or a Local Country
Agreement Term or, if applicable, the termination date (as such expiration date
or termination date may be extended pursuant to Section 17.6 (Extension of
Expiration/Termination Effective Date)), but the Coors Recipients [*****].

 

76

--------------------------------------------------------------------------------


 

(ii)                                  after such expiration date or termination
date (unless extended pursuant to Section 17.6), the EDS Providers shall have no
obligation to continue performing Services other than the Termination Assistance
unless mutually agreed by the Parties.  In the event that Coors requests that
the EDS Providers perform Termination Assistance after such expiration date or
termination date, the Coors Recipients receiving such assistance shall pay the
EDS Providers providing such assistance for:

 

(A)      [*****]

 

(B)        [*****]

 

(iii)                               [*****]

 

(b)                     The EDS Providers shall provide Coors and its auditors
upon request the information used by the EDS Providers to determine their
charges pursuant to clause (a) above.  If Coors’ auditors determine that the
amounts charged by the EDS Providers did not coply with such clause, such EDS
Providers [*****].

 

(c)                      Each EDS Provider acknowledges that,  [*****].

 

17.9                           Purchase of Equipment

 

(a)          [*****]

 

77

--------------------------------------------------------------------------------


 

(b)         [*****]

 

(c)          [*****]

 

(d)         [*****]

 

(e)          [*****]

 

78

--------------------------------------------------------------------------------


 

(f)            [*****]

 

17.10                     EDS Software License

 

Upon expiration or earlier termination of the Term (or the Local Country
Agreement Term, as applicable), the EDS Providers shall grant to the Coors
Recipients or to Coors’ designee (for the internal use of the Coors Recipients
and their Affiliates and the other entities described in Section 3.4) a [*****]
license to use, copy, maintain, modify, enhance and create derivative works of
EDS Software used to provide the Services at the end of the Term, and EDS shall
maintain, modify and update such EDS Software on reasonable terms and conditions
no less favorable than those offered to other EDS customers.  If for any reason
any such EDS Software is not available to the Coors Recipients or such Coors’
designee or cannot be licensed to the Coors Recipients or such Coors’ designee
at the expiration or earlier termination of the Term, EDS shall procure [*****]
license for substitute Software with substantially equivalent functionality,
[*****].

 

17.11                     Third Party Contracts

 

Upon expiration or earlier termination of the Term or any Local Country
Agreement Term, each EDS Provider shall, at Coors’ request, and to the extent
permitted by the applicable Third Party Contract and any applicable Third Party
Consent, assign to the appropriate Coors Recipient(s) or to Coors’ designee any
Third Party Software Licenses (excluding EDS licenses also used to provide
services to other EDS customers) and any Third Party Service Contracts
(excluding EDS agreements also used to provide services to other EDS customers)
used to provide goods or Services at the end of the Term or such Local Country
Agreement Term.  Each EDS Provider shall use commercially reasonable efforts to
obtain any necessary third party consents to such assignment.  Each Coors
Recipient shall [*****] in order to obtain the third party’s consent to such
assignment to such Coors Recipient.  Concurrently with such assignment, each
Coors Recipient shall deliver to the assigning EDS Provider [*****] pursuant to
such Third Party Software Licenses and Third Party Services Contracts
attributable to the period after such assignment.  If any of the Third Party
Contracts reassigned to a Coors Recipient are Third Party Contracts listed on
Schedule 5.3(c) or Schedule 5.3(c) (LCA-UK), the assigning EDS Provider shall
also assign to the Coors Recipient, [*****] any remaining portion of the
prepayments listed on such Schedule, concurrently with such reassignment.

 

79

--------------------------------------------------------------------------------


 

17.12                     Offers to EDS Employees

 

[*****]

 

17.13                     Return of Confidential Information

 

Immediately upon termination or expiration of the Term (or the Local Country
Agreement Term, as applicable), or otherwise at Coors’ request, the EDS
Providers shall unconditionally return to the Coors Recipients all of Coors’
Confidential Information, including, without limitation, Coors Data, Coors
Software, and Third Party Software licensed to Coors Recipients, in each case in
the form maintained by the EDS Providers or as otherwise reasonably requested by
Coors.  No EDS Provider shall have any right to retain, encrypt, corrupt or
destroy any of Coors’ Confidential Information, and each EDS Provider hereby
waives any and all statutory or common law liens, claims of lien or similar
rights, remedies or encumbrances that may now or hereafter exist and might limit
or condition such EDS Provider’s obligations under this Section.

 

Article 18
DISPUTE RESOLUTION

 

18.1                           General

 

Any dispute or controversy between the Coors Recipients and EDS Providers with
respect to the interpretation or application of any provision of this Agreement
(including any provision of any Local Country Agreement) or the performance by
the EDS Providers or Coors Recipients of their respective obligations hereunder
shall be exclusively resolved as provided in this Article.  For purposes of
clarity, other than as specifically provided in this Article 18, it is the
intent of the Parties that all disputes with respect to the interpretation or
application of any provision of a Local Country Agreement be resolved by EDS on
behalf of the applicable EDS Provider and Coors on behalf of the applicable
Coors Recipient (as opposed to by the parties to a Local Country Agreement
themselves) in accordance with the provisions of this Article.

 

80

--------------------------------------------------------------------------------


 

18.2                           Informal Dispute Resolution

 

The disputing parties may, if they mutually agree to do so, attempt to resolve
the dispute informally in the following manner:

 

(a)                      Any Coors Recipient or EDS Provider may submit the
dispute to a joint committee (the “Dispute Resolution Committee”), consisting of
(i) Coors’ Chief Information Officer, and (ii) EDS’ Western Region Client
Executive (or, in each case, any successor office assuming substantially all of
such office’s responsibility).  The Dispute Resolution Committee shall meet as
often as the Parties reasonably deem necessary to gather and analyze any
information relevant to the resolution of the dispute.  The Dispute Resolution
Committee shall negotiate in good faith in an effort to resolve the dispute.

 

(b)                     If the Dispute Resolution Committee determines in good
faith that resolution through continued discussions by the Dispute Resolution
Committee does not appear likely, the dispute shall be referred to the Steering
Committee to negotiate a resolution of the dispute.

 

(c)                      During the course of negotiations, all reasonable
requests made by one Party to the other for non-privileged information,
reasonably related to the dispute, shall be honored in order that each of the
Parties may be fully advised of the other’s position.

 

(d)                     The specific format for the discussions shall be
determined at the discretion of the Dispute Resolution Committee or the Steering
Committee, but may include the preparation of agreed upon statements of fact or
written statements of position.

 

(e)                      Proposals and information exchanged during the informal
proceedings described in this Article between the Parties shall be privileged,
confidential and without prejudice to a Party’s legal position in any formal
proceedings.  All such proposals and information, as well as any conduct during
such proceedings, shall be subject to Colorado Rules of Evidence, Rule 408, and
shall be inadmissible in any subsequent proceedings (but this provision shall
not be construed to render inadmissible documents or other evidence merely
because they were referred to, transmitted or otherwise used in any such
informal proceedings).

 

(f)                        Notwithstanding this Section 18.2, either Coors (on
behalf of itself or on behalf of any other Coors Recipient which is a party to a
dispute) or EDS (on behalf of itself or on behalf of any other EDS Provider
which is a party to the dispute) may commence formal dispute resolution
proceedings pursuant to Section 18.3(a) (Arbitration) with respect to any
dispute without first observing the procedures set forth in this Section.

 

18.3                           Arbitration

 

(a)                      Except as set forth in clause (b) below, any
controversy or claim arising out of or relating to this Agreement (including for
purposes of clarification, any controversy or claim arising out of or relating
to a Local Country Agreement), or any alleged breach hereof, including any
controversy regarding the arbitrability of any dispute, shall be settled at the
request of either Coors (on behalf of itself or on behalf of any other Coors
Recipient which is a party to a dispute) or EDS (on behalf of itself or on
behalf of any other EDS Provider which is a party to

 

81

--------------------------------------------------------------------------------


 

the dispute) exclusively by binding arbitration in metropolitan Denver, Colorado
before and in accordance with the then existing Commercial Arbitration Rules of
the American Arbitration Association (the “Rules”).  In any dispute in which the
amount in controversy is less [*****], there shall be one (1) arbitrator agreed
to by the Parties or, if the Parties are unable to agree within thirty (30) days
after demand for arbitration is made, selected in accordance with the Rules.  In
all other cases there shall be three (3) arbitrators, one (1) of whom shall be
selected by Coors within thirty (30) days after demand for arbitration is made,
one (1) of whom shall be selected by EDS within thirty (30) days after demand
for arbitration is made, and one (1) of whom shall be selected by the two
Party-appointed arbitrators within thirty (30) days after the date the last of
them was selected.  If one or more arbitrator(s) is not selected within the time
period stated in the preceding sentence, such arbitrator(s) shall be selected
pursuant to Rule 13 of the Rules.  Any arbitrator(s) proposed by the American
Arbitration Association shall have at least five (5) years experience in complex
data processing transactions.  The arbitrators shall apply the law set forth in
Section 18.5 to govern this Agreement and shall have the power to award any
remedy available at law or in equity; provided, however, that the arbitrators
shall have no jurisdiction to amend this Agreement or grant any relief not
permitted herein or beyond the relief permitted herein.  Any award rendered by
the arbitrators shall be final and binding on the Coors Recipients and EDS
Providers, and judgement on such award may be entered in any court having
jurisdiction thereof.

 

(b)                     Notwithstanding clause (a) above:

 

(i)                                     Coors (on behalf of itself or on behalf
of any other Coors Recipient which is a party to a dispute) or EDS (on behalf of
itself or on behalf of any other EDS Provider which is a party to the dispute)
may request a court of competent jurisdiction described in Section 18.6 to grant
provisional injunctive or other relief to such Party solely for the purpose of
maintaining the status quo until an arbitrator can render an award on the matter
in question and such award can be confirmed by a court having jurisdiction
thereof.

 

(ii)                                  If a third party brings a claim or lawsuit
against any or all Coors Recipients or any or all EDS Providers relating in any
way to this Agreement, the EDS Provider(s) or Coors Recipient(s) named in such
claim or lawsuit may, at its (or their) option, file a cross-complaint against
one or more EDS Provider(s) or one or more Coors Recipient(s), as the case may
be, in such lawsuit with respect to the controversy or claim, in which case the
controversy or claim shall be resolved by such court in lieu of arbitration.

 

(iii)                               If a controversy or claim is related in any
way to a breach or threatened breach of provisions of this Agreement concerning
Confidential Information or intellectual property, such controversy or claim
shall, at the request of the affected Coors Recipient (which is a party to such
controversy or claim) or the affected EDS Provider (which is a party to such
controversy or claim), be resolved by a court of competent jurisdiction
described in Section 18.6.

 

(iv)                              If a controversy or claim is related in any
way to a breach or threatened breach of any provision of this Agreement
expressly providing for equitable remedies, the Party entitled to seek such
remedies (as described in such provision) may, at its option, do so in a court
of competent jurisdiction described in Section 18.6.

 

82

--------------------------------------------------------------------------------


 

18.4                           Continued Performance

 

Subject to Section 13.5 ([*****]), the Coors Recipients and EDS Providers shall
continue performing their respective obligations and responsibilities under this
Agreement while any dispute is being resolved in accordance with this Article,
unless and until such obligations are terminated or expire in accordance with
the provisions of this Agreement.

 

18.5                           Applicable Law

 

All questions concerning the validity, interpretation and performance of this
Agreement (including, for purpose of clarification, any Local Country Agreement)
shall be governed by and decided in accordance with the laws of the State of
Colorado, as such laws are applied to contracts between Colorado residents that
are entered into and performed entirely within the State of Colorado.

 

18.6                           Jurisdiction and Venue

 

Coors and EDS hereby submit and consent to the exclusive (other than as
described in Section 18.8 below) jurisdiction of any state or federal court with
jurisdiction over Jefferson County, Colorado, and irrevocably agree that all
actions or proceedings relating to this Agreement, other than any action or
proceeding required by this Article to be submitted to arbitration, shall be
litigated in such courts, and each of Coors and EDS waives any objection which
it may have based on improper venue or forum non conveniens to the conduct of
any such action or proceeding in such court.  Notwithstanding the foregoing,
Coors and EDS also consent to the jurisdiction of any court described in
Section 18.3(b)(ii), with respect to claims and controversies described in such
Section, and irrevocably agree that all such claims and controversies may be
litigated in any such court, and waive any objection which they may have based
on improper venue or forum non conveniens to the conduct of any such action or
proceeding in any such court.  Nothing in this Section shall affect the
obligation of Coors and EDS with respect to the arbitration of disputes pursuant
to Section 18.3.

 

18.7                           Fees and Costs

 

[*****]

 

18.8                           Remedies

 

The Coors Recipients and EDS Providers agree that in the event of any breach or
threatened breach of any provision of this Agreement (i) concerning Confidential
Information, (ii) concerning intellectual property rights or (iii) for which
equitable remedies are expressly provided in this Agreement, money damages may
be an inadequate remedy.  Accordingly,

 

83

--------------------------------------------------------------------------------


 

provisions concerning Confidential Information or intellectual property rights
may be enforced by the preliminary or permanent, mandatory or prohibitory
injunction or other order of a court of competent jurisdiction described in
Section 18.6, and any Coors Recipient (including, but not limited to Coors) or
EDS Provider (including, but not limited to EDS) may seek from a court of
competent jurisdiction equitable remedies for breaches of any provisions
expressly providing for such remedies.  In the case of Coors or EDS, such court
of competent jurisdiction shall be the courts described in Section 18.6 above. 
In the case of an EDS Provider other than EDS or a Coors Recipient other than
Coors, such court of competent jurisdiction may be any court of competent
jurisdiction in the country to which the Local Country Agreement to which such
EDS Provider or Coors Recipient applies, notwithstanding the provisions of
Section 18.6 above.  Notwithstanding the foregoing, any equitable relief sought
or obtained by an EDS Provider (other than EDS) or a Coors Recipient (other than
Coors) by courts other than those described in Section 18.6 above shall only be
intended to maintain the status quo while any underlying substantive issues are
resolved by EDS and Coors in accordance with the provisions of this Article 18.

 

Article 19
MISCELLANEOUS

 

19.1                           Interpretation

 

(a)                      All Schedules are hereby incorporated into this
Agreement by reference.  In the event of any conflict or inconsistency among
this Amended and Restated Global Master Services Agreement (excluding any
Schedules hereto), the Local Country Agreements (excluding any Schedules
thereto) and the Schedules, such conflict or inconsistency shall be resolved by
giving precedence first to this Amended and Restated Global Master Services
Agreement (excluding the Schedules hereto) second to the Local Country
Agreements (excluding any Schedules thereto), and third to the Schedules.  For
purposes of clarity, to the extent that any Local Country Agreement (but not any
Schedule) expressly states that a provision therein applies “notwithstanding
anything to the contrary in the Amended and Restated Global Master Services
Agreement,” or words of similar effect, such provision of the Local Country
Agreement shall not be deemed to conflict with or otherwise be inconsistent with
this Amended and Restated Global Master Services Agreement.

 

(b)                     In this Agreement, words importing the singular number
include the plural and vice versa and words importing gender include all
genders.  The word “person” includes, subject to the context in which it
appears, an individual, partnership, association, corporation, trustee,
executor, administrator or legal representative.

 

(c)                      In this Agreement, unless otherwise specifically
provided:

 

(i)                                     In the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”

 

(ii)                                  References to a specified Article,
Section, clause, subsection, Schedule or other subdivision shall be construed as
references to that specified Article, Section,

 

84

--------------------------------------------------------------------------------


 

clause, subsection, Schedule or other subdivision of this Amended and Restated
Global Master Services Agreement unless the context otherwise requires.

 

(iii)                               The word “dollar” and the symbol “$” refer
to the United States dollar, and the words “Pounds Sterling” and the symbol “£”
refer to English pounds sterling.

 

(iv)                              As provided in Section 14.4(b) (Mutual
Covenants), any reference to an approval or consent required of a party shall be
deemed to include the phrase “which approval or consent shall not be
unreasonably withheld” unless this Agreement grants such party the right to
withhold such approval or consent in its sole discretion.

 

(d)                     The Coors Recipients and EDS Providers are sophisticated
and have been represented by counsel during the negotiation of this Agreement. 
As a result, the Coors Recipients and EDS Providers believe the presumption of
any laws or rules relating to the interpretation of contracts against the
drafter thereof should not apply, and hereby waive any such presumption.

 

19.2                           Binding Nature and Assignment

 

Neither Party may assign (whether by merger, operation of law or otherwise) any
of its rights or obligations under this Agreement without the prior written
consent of the other Party; provided, however, that Coors may in its sole
discretion assign its rights and obligations under this Agreement to an
Affiliate or to an entity which acquires all or substantially all of its assets
or to any successor in a merger or acquisition; and provided further, that EDS
may grant to its third party equipment lessors with respect to the Transferred
Equipment EDS’ right to receive and collect the Monthly Current Asset Payments
in accordance with this Agreement.  No assignment by a Party shall relieve such
Party of its rights and obligations under this Agreement.  Subject to the
foregoing, this Agreement shall be binding on the Parties and their respective
successors and assigns.

 

19.3                           Expenses

 

In this Agreement, unless otherwise specifically provided, all costs and
expenses (including the fees and disbursements of legal counsel) incurred in
connection with this Agreement and the completion of the transactions
contemplated by this Agreement shall be paid by the party incurring such
expenses.

 

19.4                           Amendment and Waiver

 

No supplement, modification, amendment or waiver of this Agreement or any
portion thereof shall be binding unless executed in writing by Coors and EDS. 
No waiver of any of the provisions of this Agreement shall constitute a waiver
of any other provision (whether or not similar) nor shall such waiver constitute
a continuing waiver unless otherwise expressly provided.

 

85

--------------------------------------------------------------------------------


 

19.5                           Further Assurances

 

Each Coors Recipient and EDS Provider shall provide such further documents or
instruments required by the other as may be reasonably necessary or desirable to
give effect to this Agreement and to carry out its provisions.

 

19.6                           Publicity

 

(a)          All media releases, public announcements and other disclosures by
any Coors Recipient relating to this Agreement or the subject matter hereof,
including promotional or marketing material, but excluding announcements
intended solely for internal distribution or to meet legal or regulatory
requirements, shall be coordinated with and approved by EDS prior to release.

 

(b)         All media releases, public announcements and other disclosures by
any EDS Provider relating to this Agreement or the subject matter hereof,
including promotional or marketing material, but excluding announcements
intended solely for internal distribution or to meet legal or regulatory
requirements, shall be coordinated with and approved by Coors prior to release.

 

19.7                           Severability

 

Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

19.8                           Entire Agreement

 

This Agreement, including the Schedules, constitutes the entire agreement
between the Coors Recipients and EDS Providers pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the Coors Recipients
and EDS Providers pertaining to the subject matter hereof, including, without
limitation, the SAP Hardware Purchase Letter Agreement dated July 16, 2001
between EDS and Coors; provided, that the Consultant Agreement Number [*****]
dated [*****] among Coors, EDS and Electronic Data Systems Corporation, and all
Authorization Letters (as defined below), shall continue in force with respect
to the matters described therein.  There are no warranties, representations or
other agreements between the Coors Recipients and EDS Providers in connection
with the subject matter hereof except as specifically set forth in this
Agreement.  For purposes of this Section 19.8, the term “Authorization Letters”
means all letter agreements designated as “Authorization Letters” entered into
between EDS and Coors under the Original Agreement that remain unexpired as of
the Amendment Effective Date.  For purposes of clarification, all Authorization
Letters (as defined above) shall remain in full force and effect under this
Agreement in accordance with their original terms.  References in such
Authorization Letters to various Sections and Schedules to the Original
Agreement shall be deemed to be references to the corresponding Sections and
Schedules hereof .

 

86

--------------------------------------------------------------------------------


 

19.9                           Notices

 

Any notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be deemed delivered to a
Party (i) when delivered by hand or courier, (ii) when sent by confirmed
facsimile with a copy sent by another means specified in this Section, or
(iii) six (6) days after the date of mailing if mailed by United States
certified mail, return receipt requested, postage prepaid, in each case to the
address of such Party set forth below (or at such other address as the party may
from time to specify by notice delivered in the foregoing manner):

 

 

If to EDS or any other EDS Provider, to:

 

EDS Information Services, L.L.C.

833 W.S. Boulder Road

Louisville, CO 80027

Attn: Mike O’Hair

Tel: (303) 666-3948

Fax: (303) 666-3965

 

with a copy to:

 

EDS Information Services, L.L.C.

5400 Legacy Drive

Mailstop H3-3A-05

Plano, TX 75024

Attn: General Counsel

Tel: (972) 605-5500

Fax: (972) 605-3491

 

If to Coors or to any other Coors Recipient, to:

 

Coors Brewing Company

Mail Number CE130

P.O. Box 4030

Golden, CO 80401

Attn:  Tammy Berberick

Tel: (303) 277-2545

Fax: 303-277-7086

 

87

--------------------------------------------------------------------------------


 

with a copy to:

 

Coors Brewing Company

Mail No. NH312

P.O. Box 4030

Golden, CO 80401

Attn:  U.S. General Counsel

Tel: (303) 277-2164

Fax: 303-277-6212

 

19.10                     Survival

 

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement, including,
without limitation, Section 6.6 (No Employment Offers), Section 7.4 (Other
Intellectual Property), Section 7.5 (Residual Rights), Article 8
(Confidentiality), Article 10 (Audits), Section 12.1 (Charges) with respect to
Services rendered during the Term, Section 12.3 (Taxes), Section 12.6
(Recordkeeping), Article 15 (Indemnification), Article 16 (Limitations on
Liability), Sections 17.7 through 17.13, inclusive (Termination), and Article 18
(Dispute Resolution) shall survive the expiration or earlier termination of the
Term (or any Local Country Agreement Term) and continue in full force and
effect.  Without limiting the foregoing, it is the Parties’ specific intent that
[*****].

 

19.11                     Independent Contractor

 

The EDS Providers shall perform their obligations under this Agreement as
independent contractors of the Coors Recipients.  Nothing herein shall be deemed
to constitute the EDS Providers and Coors Recipients as partners, joint
venturers, or principal and agent.  No EDS Provider has authority to bind any
Coors Recipient legally or equitably by contract, admission, acknowledgment or
undertaking, or to represent any Coors Recipient as to any matters, except as
expressly authorized in this Agreement.

 

19.12                     No Third Party Beneficiaries

 

Except as set forth in Article 15 (Indemnification), nothing in this Agreement,
express or implied, is intended to confer rights, benefits, remedies,
obligations or liabilities on any person (including, without limitation, any
employees of the Parties) other than the Coors Recipients and EDS Providers or
their respective successors or permitted assigns.  For the avoidance of doubt,
the Parties agree that other than the Coors Recipients and EDS Providers and
their respective Affiliates, successors or permitted assigns no express term of
this Agreement, including the terms of the Local Country Agreement between CBL
and EDS-UK or its Affiliate, is enforceable pursuant to the Contracts (Rights of
Third Parties) Act of 1999 by any person who is not a party to it, and for any
person who is a party to it, only to the extent permissible hereunder or
thereunder.

 

88

--------------------------------------------------------------------------------


 

19.13                     Export Control

 

This Agreement is expressly made subject to any United States government laws,
regulations, orders or other restrictions regarding export from the United
States of computer hardware, software, technical data or derivatives of such
hardware, software or technical data.  Notwithstanding anything to the contrary
in this Agreement, no Coors Recipient or EDS Provider will directly or
indirectly export (or reexport) any computer hardware, software, technical data
or derivatives of such hardware, software or technical data, or permit the
shipment of same:  (a) into (or to a national or resident of) Cuba, North Korea,
Iran, Libya, Syria or any other country to which the United States has embargoed
goods; (b) to anyone on the U.S. Treasury Department’s List of Specially
Designated Nationals, List of Specially Designated Terrorists or List of
Specially Designated Narcotics Traffickers, or the U.S. Commerce Department’s
Denied Parties List; or (c) to any country or destination for which the United
States government or a United States governmental agency requires an export
license or other approval for export without first having obtained such license
or other approval.  Each Coors Recipient and EDS Provider will reasonably
cooperate with the other parties and will provide to such other parties promptly
upon request any end-user certificates, affidavits regarding reexport or other
certificates or documents as are reasonably requested to obtain approvals,
consents, licenses and/or permits required for any payment or any export or
import of products or services under this Agreement.

 

19.14                     Counterparts

 

This Amended and Restated Global Master Services Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which taken together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Amended and Restated Global
Master Services Agreement as of the day and year first above written.

 

COORS BREWING COMPANY

EDS INFORMATION SERVICES, L.L.C.

 

 

By:

/s/ Timothy V. Wolf

 

By:

/s/ Mike O'Hair

 

 

 

 

 

 

 

Name:

Timothy V. Wolf

 

Name:

Mike O'Hair

 

 

 

 

 

 

 

Title:

CFO, (Global) Coors Brewing Company

 

Title:

CE

 

 

90

--------------------------------------------------------------------------------


 

COORS BREWING COMPANY

 

By:

/s/ Virginia Guthrie

 

 

Name:

Virginia Guthrie

 

 

Title:

Group VP/CIO

 

 

--------------------------------------------------------------------------------

 

*****  Redacted pursuant to Confidential Treatment request.

 

91

--------------------------------------------------------------------------------